


EXHIBIT 10.36

 

CONFORMED COPY

 

 

CASCADE NATURAL GAS CORPORATION

 

EMPLOYEE RETIREMENT SAVINGS PLAN

 

2002 RESTATEMENT

 

January 1, 2002

 

(As Amended Through Amendment No. 3)

 

 

Cascade Natural Gas Corporation

 

a Washington corporation

 

222 Fairview Avenue North

 

Seattle, WA 98109

Company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

INDEX OF TERMS

 

 

 

 

ARTICLE 1

Relevant Dates; Qualification

 

 

 

 

 

1.01

Effective Date; Plan Year; Limitation Year; Valuation Dates

 

 

1.02

Qualification

 

 

 

 

 

ARTICLE 2

Application to the Company and Affiliates

 

 

 

 

 

2.01

Eligible Employers

 

 

2.02

Service for Affiliates

 

 

2.03

Adoption Procedure

 

 

 

 

 

ARTICLE 3

Eligibility and Service

 

 

 

 

 

3.01

Conditions of Eligibility

 

 

3.02

Service

 

 

3.03

Leaves of Absence

 

 

3.04

Break in Service

 

 

 

 

 

ARTICLE 4

Compensation; Contributions

 

 

 

 

 

4.01

Compensation

 

 

4.02

Elective Contributions

 

 

4.03

Matching Contributions

 

 

4.04

Safe Harbor Contributions

 

 

4.05

Profit Sharing Contributions

 

 

4.06

Transition Contributions

 

 

4.07

No After-Tax Employee Contributions

 

 

4.08 [a2147227zex-10_36.htm#EX10-36-A_A408]

Contribution Limits for Highly Compensated Employees
[a2147227zex-10_36.htm#EX10-36-A_A408]

 

 

4.09 [a2147227zex-10_36.htm#EX10-36-A_A409]

Actions to Correct Excess Contributions for Highly Compensated Employees
[a2147227zex-10_36.htm#EX10-36-A_A409]

 

 

4.10 [a2147227zex-10_36.htm#EX10-36-A_A410]

Deductibility [a2147227zex-10_36.htm#EX10-36-A_A410]

 

 

4.11 [a2147227zex-10_36.htm#EX10-36-A_A411]

Limit on Annual Additions [a2147227zex-10_36.htm#EX10-36-A_A411]

 

 

4.12 [a2147227zex-10_36.htm#EX10-36-A_A412]

Adjustments to Satisfy Limits [a2147227zex-10_36.htm#EX10-36-A_A412]

 

 

4.13 [a2147227zex-10_36.htm#EX10-36-A_A413]

Time of Payment [a2147227zex-10_36.htm#EX10-36-A_A413]

 

 

 

 

 

ARTICLE 5 [a2147227zex-10_36.htm#EX10-36-A_Article5]

Participants’ Accounts; Vesting [a2147227zex-10_36.htm#EX10-36-A_Article5]

 

 

 

 

 

5.01 [a2147227zex-10_36.htm#EX10-36-A_A501]

Participants’ Accounts [a2147227zex-10_36.htm#EX10-36-A_A501]

 

 

5.02 [a2147227zex-10_36.htm#EX10-36-A_A502]

Valuations and Adjustments [a2147227zex-10_36.htm#EX10-36-A_A502]

 

 

5.03 [a2147227zex-10_36.htm#EX10-36-A_A503]

Rollovers [a2147227zex-10_36.htm#EX10-36-A_A503]

 

 

5.04 [a2147227zex-10_36.htm#EX10-36-A_A504]

Transfers Between Plans [a2147227zex-10_36.htm#EX10-36-A_A504]

 

 

i

--------------------------------------------------------------------------------


 

 

5.05 [a2147227zex-10_36.htm#EX10-36-A_A505]

In-Service Withdrawals [a2147227zex-10_36.htm#EX10-36-A_A505]

 

 

 

 

 

ARTICLE 6 [a2147227zex-10_36.htm#EX10-36-A_Article6]

Distribution of Benefits [a2147227zex-10_36.htm#EX10-36-A_Article6]

 

 

 

 

 

6.01 [a2147227zex-10_36.htm#EX10-36-A_A601]

Entitlement; Retirement Dates; Participation After Mandatory Benefit Starting
Date [a2147227zex-10_36.htm#EX10-36-A_A601]

 

 

6.02 [a2147227zex-10_36.htm#EX10-36-A_A602]

Amount and Form of Benefit [a2147227zex-10_36.htm#EX10-36-A_A602]

 

 

6.03 [a2147227zex-10_36.htm#EX10-36-A_A603]

Application for Benefits; Time of Payment [a2147227zex-10_36.htm#EX10-36-A_A603]

 

 

6.04 [a2147227zex-10_36.htm#EX10-36-A_A604]

Distribution Rules [a2147227zex-10_36.htm#EX10-36-A_A604]

 

 

6.05 [a2147227zex-10_36.htm#EX10-36-A_A605]

Disability [a2147227zex-10_36.htm#EX10-36-A_A605]

 

 

6.06 [a2147227zex-10_36.htm#EX10-36-A_A606]

Designation of Beneficiary [a2147227zex-10_36.htm#EX10-36-A_A606]

 

 

 

 

 

ARTICLE 7 [a2147227zex-10_36.htm#EX10-36-A_Article7]

Plan Administration [a2147227zex-10_36.htm#EX10-36-A_Article7]

 

 

 

 

 

7.01 [a2147227zex-10_36.htm#EX10-36-A_A701]

Pension Committee [a2147227zex-10_36.htm#EX10-36-A_A701]

 

 

7.02 [a2147227zex-10_36.htm#EX10-36-A_A702]

Committee Powers and Duties; Reports to Committee
[a2147227zex-10_36.htm#EX10-36-A_A702]

 

 

7.03 [a2147227zex-10_36.htm#EX10-36-A_A703]

Company and Employer Functions [a2147227zex-10_36.htm#EX10-36-A_A703]

 

 

7.04 [a2147227zex-10_36.htm#EX10-36-A_A704]

Claims Procedure [a2147227zex-10_36.htm#EX10-36-A_A704]

 

 

7.05 [a2147227zex-10_36.htm#EX10-36-A_A705]

Expenses [a2147227zex-10_36.htm#EX10-36-A_A705]

 

 

7.06 [a2147227zex-10_36.htm#EX10-36-B_A706]

Indemnity and Bonding [a2147227zex-10_36.htm#EX10-36-B_A706]

 

 

 

 

 

ARTICLE 8 [a2147227zex-10_36.htm#EX10-36-B_Article8]

Investment of Trust Funds [a2147227zex-10_36.htm#EX10-36-B_Article8]

 

 

 

 

 

8.01 [a2147227zex-10_36.htm#EX10-36-B_A801]

Trust Fund [a2147227zex-10_36.htm#EX10-36-B_A801]

 

 

8.02 [a2147227zex-10_36.htm#EX10-36-B_A802]

Pooled Investment Funds [a2147227zex-10_36.htm#EX10-36-B_A802]

 

 

8.03 [a2147227zex-10_36.htm#EX10-36-B_A803]

Qualifying Employer Securities [a2147227zex-10_36.htm#EX10-36-B_A803]

 

 

 

 

 

ARTICLE 9 [a2147227zex-10_36.htm#EX10-36-B_Article9]

Amendment; Termination; Merger [a2147227zex-10_36.htm#EX10-36-B_Article9]

 

 

 

 

 

9.01 [a2147227zex-10_36.htm#EX10-36-B_A901]

Amendment [a2147227zex-10_36.htm#EX10-36-B_A901]

 

 

9.02 [a2147227zex-10_36.htm#EX10-36-B_A902]

Termination [a2147227zex-10_36.htm#EX10-36-B_A902]

 

 

9.03 [a2147227zex-10_36.htm#EX10-36-B_A903]

Merger [a2147227zex-10_36.htm#EX10-36-B_A903]

 

 

 

 

 

ARTICLE 10 [a2147227zex-10_36.htm#EX10-36-B_Article10]

Miscellaneous Provisions [a2147227zex-10_36.htm#EX10-36-B_Article10]

 

 

 

 

 

10.01 [a2147227zex-10_36.htm#EX10-36-B_A1001]

Information Furnished [a2147227zex-10_36.htm#EX10-36-B_A1001]

 

 

10.02 [a2147227zex-10_36.htm#EX10-36-B_A1002]

Applicable Law [a2147227zex-10_36.htm#EX10-36-B_A1002]

 

 

10.03 [a2147227zex-10_36.htm#EX10-36-B_A1003]

Plan Binding on All Parties [a2147227zex-10_36.htm#EX10-36-B_A1003]

 

 

10.04 [a2147227zex-10_36.htm#EX10-36-B_A1004]

Not Contract of Employment [a2147227zex-10_36.htm#EX10-36-B_A1004]

 

 

10.05 [a2147227zex-10_36.htm#EX10-36-B_A1005]

Notices [a2147227zex-10_36.htm#EX10-36-B_A1005]

 

 

10.06 [a2147227zex-10_36.htm#EX10-36-B_A1006]

Benefits Not Assignable; Qualified Domestic Relations Orders
[a2147227zex-10_36.htm#EX10-36-B_A1006]

 

 

10.07 [a2147227zex-10_36.htm#EX10-36-B_A1007]

Nondiscrimination [a2147227zex-10_36.htm#EX10-36-B_A1007]

 

 

10.08 [a2147227zex-10_36.htm#EX10-36-B_A1008]

Nonreversion of Assets [a2147227zex-10_36.htm#EX10-36-B_A1008]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11 [a2147227zex-10_36.htm#EX10-36-B_Article11]

Special Top-Heavy Plan Rules [a2147227zex-10_36.htm#EX10-36-B_Article11]

 

 

 

 

 

11.01 [a2147227zex-10_36.htm#EX10-36-B_A1101]

Application of Rules [a2147227zex-10_36.htm#EX10-36-B_A1101]

 

 

11.02 [a2147227zex-10_36.htm#EX10-36-B_A1102]

Determination of Top-Heavy Status [a2147227zex-10_36.htm#EX10-36-B_A1102]

 

 

11.03 [a2147227zex-10_36.htm#EX10-36-B_A1103]

Top-Heavy Plan Restrictions [a2147227zex-10_36.htm#EX10-36-B_A1103]

 

 

 

 

 

APPENDIX A [a2147227zex-10_36.htm#EX10-36-B_AppendixA]

 

 

 

SCHEDULE 1 [a2147227zex-10_36.htm#EX10-36-B_Schedule1]

 

 

 

SCHEDULE 2 [a2147227zex-10_36.htm#EX10-36-B_Schedule2]

 

 

 

SCHEDULE 3 [a2147227zex-10_36.htm#EX10-36-B_Schedule3]

 

 

 

SCHEDULE 4 [a2147227zex-10_36.htm#EX10-36-B_Schedule4]

 

 

 

SCHEDULE 5 [a2147227zex-10_36.htm#EX10-36-B_Schedule5]

 

 

 

SCHEDULE 6 [a2147227zex-10_36.htm#EX10-36-B_Schedule6]

 

 

 

SCHEDULE 7 [a2147227zex-10_36.htm#EX10-36-B_Schedule7]

 

 

 

 

iii

--------------------------------------------------------------------------------


 

INDEX OF TERMS

 

Term

 

Section

 

 

 

 

 

1998 Restatement

 

Preamble

 

 

 

 

 

Absence Because of Maternity or Paternity

 

3.04-1(d)

 

Actual Deferral Percentage (ADP)

 

4.08-3

 

Affiliate

 

2.01-2

 

Agent for Service of Process

 

7.02-2

 

Annual Addition

 

4.11-3, Schedule 2

 

Average Daily Transaction Share Price

 

4.03-1(b)(3)

 

 

 

 

 

Beneficiary

 

6.06

 

Break in Service

 

3.04

 

Break-in-Service Year

 

3.04-1(b)

 

 

 

 

 

Catch-up Contributions

 

Schedule 5

 

Committee

 

7.01

 

Company

 

Preamble

 

Compensation

 

4.01, Schedule 1

 

Contribution Percentage

 

4.08-3

 

 

 

 

 

Deferred Retirement Date

 

6.01-2(b)

 

Disabled Participant

 

6.05-1

 

 

 

 

 

Elective Contributions

 

4.02

 

Eligibility

 

3.01

 

Eligible Recipient

 

6.03-4(d)

 

Eligible Retirement Plan

 

6.03-4(b)

 

Eligible Rollover Distribution

 

6.03-4(c)

 

Employee

 

3.01-3

 

Employer

 

2.01-3

 

Employment Year

 

3.02-2

 

Entry Date

 

3.01-6

 

ESOP

 

1.02-2

 

ESOP Account

 

8.03-5

 

ESOP Fund

 

8.03-2

 

Excess Deferral

 

4.02-3

 

 

 

 

 

Financial Hardship

 

5.05-2

 

FMLA Leave

 

3.03-2(d)

 

 

 

 

 

Highly Compensated Employee

 

4.08-6

 

Hours of Service

 

3.02-4

 

 

iv

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

 

 

IRA

 

5.03-1

 

 

 

 

 

Key Employee

 

11.02-3, Schedule 7

 

 

 

 

 

Leaves of Absence

 

3.03

 

Limitation Year

 

1.01-3

 

 

 

 

 

Matchable Elective Contributions

 

4.03-1(c)

 

Matching Contributions

 

4.03

 

Matching Participant

 

4.03-1(d)

 

Multiple Use Test

 

Schedule 4

 

 

 

 

 

Non-Key Employee

 

11.02-3

 

Normal Retirement Date

 

6.01-2(a)

 

 

 

 

 

Participant

 

3.01-5

 

Plan Administrator

 

7.02-2

 

Plan Year

 

1.01-3

 

Pooled Investment Funds

 

8.02

 

Profit Sharing Contributions

 

4.05

 

Profit Sharing Participant

 

4.05-3

 

 

 

 

 

Qualified Domestic Relations Orders

 

10.06

 

Qualified Employee

 

3.01-2

 

Qualifying Employer Securities

 

8.03-1

 

 

 

 

 

Required Beginning Date

 

Schedule 6

 

Rollovers

 

5.03

 

 

 

 

 

Safe Harbor Contributions

 

4.04

 

Safe Harbor Participant

 

4.04-1(b)

 

Service Year

 

3.02-1

 

 

 

 

 

Top-Heavy Plan

 

11.02-1

 

Transition Contributions

 

4.06

 

Transition Participant

 

4.06-4

 

Transition Period

 

4.06-3

 

TRASOP

 

Preamble

 

Trustee

 

8.01

 

 

 

 

 

Valuation Dates

 

1.01-4

 

 

 

 

 

Year of Service

 

3.02-3

 

 

v

--------------------------------------------------------------------------------


 

CASCADE NATURAL GAS CORPORATION

 

EMPLOYEE RETIREMENT SAVINGS PLAN

 

2002 RESTATEMENT

 

January 1, 2002

 

(As Amended Through Amendment No. 3)

 

Cascade Natural Gas Corporation

 

a Washington corporation

 

222 Fairview Avenue North

 

Seattle, Washington 98109

Company

 

The Company maintains the Employee Retirement Savings Plan to assist employees
to save for retirement, to provide for employer funding of retirement benefits,
to allow deferral of income tax on elective contributions, to continue to
provide a vehicle for holding shares of Company stock already acquired by the
Cascade Natural Gas Corporation Tax Reduction Act Employee Stock Ownership Plan
(TRASOP), and to permit investment of Company matching contributions in Company
stock held by the plan.  The plan was amended and restated effective January 1,
1997 to reflect changes in law that were in effect at that time (the 1998
Restatement) and again in 2002 to reflect law changes since 1997 (the 2001
Restatement).  The plan was further amended effective January 1, 2002, to
reflect changes in law enacted in the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) through adoption of IRS model amendments,
the terms of which are set forth in Appendix A to this restatement.  The
provisions in Appendix A shall supersede any conflicting provision in the body
of this restatement.

 

The Company adopts this amendment and restatement to Company this Restatement to
convert one or more investment funds holding Qualified Employer Securities into
an ESOP that “forms a portion” of the plan within the meaning of Treasury
Regulation section 54.4975-11(a)(5), and to make other clarifying and
administrative changes.  The plan and the related trust exist for the exclusive
benefit of eligible employees of adopting Employers and are intended to comply
with sections 401 and 501 of the Internal Revenue Code, as amended, and related
regulations. The plan is generally intended to remain a single plan for all
purposes, including annual reporting requirements, except as required by
applicable law to be disaggregated for certain testing purposes.

 

--------------------------------------------------------------------------------


 

ARTICLE 1
Relevant Dates; Qualification

 

1.01                        Effective Date; Plan Year; Limitation Year;
Valuation Dates

 

1.01-1            This Restatement shall be effective January 1, 2002, except as
stated below.  All references are based on numbering in this Restatement, unless
specifically noted.

 

(a)           The changes to 1.02, 8.03 and other provisions with respect to
identification and characterization of the ESOP component and distribution of
dividends on Qualifying Employer Securities shall be effective October 1, 2002,
subject to receipt of a favorable Internal Revenue Service determination
covering the ESOP component and distribution of dividends.  Pending receipt of a
favorable Internal Revenue Service determination, beginning October 1, 2002 the
following shall apply:

 

(1)           Subject to the following subparagraphs, the provisions of
8.03-3(a)(4).  All dividends on Qualifying Employer Securities shall be pooled
pending either distribution or investment in Qualifying Employer Securities, as
provided below.

 

(2)           If the plan does not receive a favorable determination before
March 8, 2003, the dividends received in 2002 shall not be distributed and shall
be invested as soon as practicable in Qualifying Employer Securities.

 

(3)           If the plan does not receive a favorable determination before
March 8, 2004, the dividends received in 2003 shall not be distributed and shall
be invested as soon as practicable in Qualifying Employer Securities.

 

(4)           The Company may at any time before receipt of a favorable
determination letter, by written notice to the Committee, cancel provisions for
distribution of dividends under 8.03-3(b).  If provisions for distribution of
dividends are canceled, dividends shall be invested as soon as practicable in
Qualifying Employer Securities.  The Company may reinstate provisions for
distributions of dividends under 8.03-3(b) at any time by written notice to the
Committee.

 

(5)           The Committee shall not provide for participant elections for
distribution or reinvestment of dividends before the Committee determines that
dividends will be distributed under 8.03-3(b).  The Committee shall provide for
participant elections for distribution or reinvestment of accumulated dividends
subject to distribution within a reasonable time before the date or dates that
may be established for distribution of the accumulated dividends or investment
of the accumulated dividends in Qualifying Employer Securities.

 

2

--------------------------------------------------------------------------------


 

(b)           The deduction limits in 4.07 are increased effective January 1,
2002 as provided in 4.01-1 and 4.07.

 

(c)           The changes in Appendix A shall be effective January 1, 2002,
unless the effective date of the amendment indicates otherwise.

 

(d)           The elimination of references to forfeiture of unvested amounts is
effective as if included in the changes to 4.06 effective January 1, 1997.

 

(e)           The elimination of former 8.02-7 of the 2001 Restatement is
effective August 1, 2002.

 

1.01-2            The rights of persons who are not participants on or after the
above dates are controlled by the 2001 Restatement.

 

1.01-3            The plan year and limitation year shall be a calendar year.

 

1.01-4            June 30 and December 31 of each plan year shall be regular
valuation dates.  Each other date on which the trust assets are valued at the
request of the Committee shall be a special valuation date.  If the Committee
adopts rules permitting daily valuation of investment funds, then each business
day shall be a valuation date.

 

1.02                        Qualification

 

1.02-1            This plan is a profit sharing plan with an ESOP component. 
The plan is a single plan.  The ESOP “forms a portion” of the plan within the
meaning of Treasury Regulation section 54.4975-11(a)(5) and is not a separate
stock bonus plan or money purchase pension plan.

 

1.02-2            “ESOP” means the employee stock ownership portion of the plan
which is ESOP accounts and the investment fund or funds under 8.03 that holds or
hold Qualifying Employer Securities allocated to participants and related
dividends pending distribution or investment in Qualifying Employer Securities,
regardless of the source, character or history of investment of the
contributions or earnings that are held in such investment funds.

 

1.02-3            The plan and the related trust are maintained for the
exclusive benefit of eligible employees and are intended to comply with sections
401(a), 401(k) and 501 of the Internal Revenue Code and applicable regulations.
Although the ESOP is not a separate stock bonus or money purchase plan, it is
intended to comply with the requirements for an “employee stock ownership plan”
as defined in section 4975(e)(7) of the Internal Revenue Code.

 

1.02-4            If the Commissioner of Internal Revenue rules that this
Restatement does not qualify under sections 401(a), 401(k), 501 and 4975(e)(7)
of the Internal Revenue Code, the Company may amend it retroactively to qualify.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2
Application to the Company and Affiliates

 

2.01                        Eligible Employers

 

2.01-1            The Company adopts this plan, and any affiliate approved by
the Company may adopt this plan for its employees.

 

2.01-2            “Affiliate” means a corporation, person or other entity that
is a member, with an Employer, of any of the following:

 

(a)           A controlled group under section 414(b) of the Internal Revenue
Code.

 

(b)           A group of trades or businesses under common control under section
414(c) of the Internal Revenue Code.

 

(c)           An affiliated service group under section 414(m) of the Internal
Revenue Code.

 

(d)           A group of businesses required to be aggregated under section
414(o) of the Internal Revenue Code.

 

2.01-3            “Employer” means the Company and any adopting affiliate.  This
plan is a single plan maintained by multiple employers in which all of the plan
assets are available to pay benefits for all participants.

 

2.02                        Service for Affiliates

 

2.02-1            Transfer of employment from one affiliate to another shall not
cause a termination or Break in Service.

 

2.02-2            Work for any affiliate, whether or not an adopting Employer,
shall be counted as Service after the business becomes an affiliate or an
earlier date fixed by the Company or in a statement of adoption.

 

2.02-3            If a business is acquired by the Company or an affiliate and
not continued as a separate affiliate, Service for employees of the acquired
business who become employees of the Company or the acquiring affiliate shall be
counted from their date of hire by the Company or the affiliate.  Past service
for the acquired business may be counted from dates fixed by the Company, filed
with the Committee and announced to affected employees.

 

2.02-4            If an employee is employed by two or more affiliates at the
same time, the following rules shall apply:

 

(a)           Service for both affiliates shall count to determine whether a
Service Year is a Year of Service.

 

4

--------------------------------------------------------------------------------


 

(b)           The employee may elect contributions up to the maximum allowed
percentage of compensation from each Employer, but may not elect contributions
from compensation from a non-adopting affiliate.

 

(c)           The employee shall receive a share of the matching contribution
from each Employer based on elective contributions with respect to compensation
from each.

 

2.03                        Adoption Procedure

 

An affiliate may adopt this plan by a written statement signed by the affiliate,
approved by the Company and filed with the Trustee.  The statement shall include
the effective date of adoption and any special provisions that are to be
applicable only to employees of the adopting affiliate.

 

ARTICLE 3
Eligibility and Service

 

3.01                        Conditions of Eligibility

 

3.01-1            An employee shall participate as follows:

 

(a)           Subject to election procedures under 4.03, participation shall
start on the first Entry Date on or next after the date the employee satisfies
the following requirements:

 

(1)           The employee is at least age 21.

 

(2)           The employee has completed one Year of Service.

 

(3)           The employee is a Qualified Employee.

 

(b)           Participation in elective contributions shall continue as long as
the employee remains a Qualified Employee.

 

(c)           Participation in matching contributions shall continue during
Service as a Qualified Employee and as provided in 11.03-2.

 

3.01-2            “Qualified Employee” means any employee of Employer except the
following:

 

(a)           An employee covered by a collective bargaining agreement that does
not provide for participation in this plan.

 

(b)           A leased employee treated as an employee for pension purposes
solely because of section 414(n) of the Internal Revenue Code.  “Leased
employee” means any person who is not an employee of any Employer or affiliate
if all of the following apply:

 

5

--------------------------------------------------------------------------------


 

(1)           The person provides services pursuant to an agreement between an
Employer or affiliate and a leasing organization.

 

(2)           The person has performed such services for the Employer or
affiliate on a substantially full-time basis for a period of at least 1 year.

 

(3)           Such services are performed under primary direction or control by
the Employer or affiliate.

 

(c)           A nonresident alien who has no US-source earned income.

 

(d)           An individual - whether classified by the Employer as an employee
or as an independent contractor - whose terms of employment do not provide for
retirement and other fringe benefits.

 

3.01-3            Subject to 3.01-4 below, “employee” means for a year one of
the following:

 

(a)           A person who receives an IRS Form W-2 from Employer or an
affiliate under 2.01-2, other than the following:

 

(1)           A person who receives a Form W-2 solely because of payments from a
non-qualified deferred compensation plan.

 

(2)           A person who receives a Form W-2 solely because of payments for
the year attributable entirely to services performed in a prior year.

 

(b)           A person who has satisfied (a) in a prior year and not in the
current year but is treated as an employee for accruing service under a specific
provision of this plan.

 

(c)           A leased employee under 3.01-2(b).

 

3.01-4            A person who does not receive a Form W-2 for a period shall
not be treated as an eligible employee for that period even if it is later
determined that the person was entitled to receive a Form W-2 for the period.

 

3.01-5            Every employee eligible to elect contributions or having an
account under this plan shall be known as a participant.  The Committee shall
inform participants about the plan and furnish enrollment forms for making
contribution elections, making investment elections and designating
beneficiaries.

 

3.01-6            “Entry Date” means the first day of each calendar month.

 

6

--------------------------------------------------------------------------------


 

3.02                        Service

 

3.02-1            “Service Year” means Employment Year.

 

3.02-2            “Employment Year” means the 12-month period starting on the
date the employee first performs an Hour of Service or an anniversary of that
date.

 

3.02-3            “Year of Service” means Service Year in which an employee has
1,000 or more Hours of Service.

 

3.02-4            “Hours of Service” are the following:

 

(a)           Hours, whether or not worked, for which an employee is directly or
indirectly paid or entitled to payment.

 

(b)           Regularly scheduled hours during leave of absence under 3.03.

 

(c)           Hours covered by a back pay award or agreement, regardless of
mitigation of damages, unless already counted.

 

(d)           Hours paid for at or after termination of employment for layoff,
disability or jury duty or for unused vacation, holiday, sick leave or other
paid time off.

 

(e)           Hours as a leased employee under 3.01-2(b) or in another
non-Qualified employment capacity.

 

3.02-5            The following shall apply to Hours of Service for periods not
worked:

 

(a)           Hours shall be computed and attributed to Service Years in
accordance with Department of Labor Regulations sections 2530.200b-2(b) and (c).

 

(b)           Hours directly or indirectly paid for under 3.02-4(a) include
regularly scheduled hours during periods of disability when an individual is
receiving payments from Employer or from an insurance company under a policy
maintained by Employer.

 

(c)           Hours directly or indirectly paid for under 3.02-4(a) do not
include hours during periods in which an individual receives payments only under
workers’ compensation or unemployment compensation laws, regardless of the
source of payment.

 

(d)           Hours counted under 3.02-4(d) do not include any hours on account
of severance pay, except severance pay in lieu of service.

 

3.02-6            Hours of Service shall be credited as follows:

 

7

--------------------------------------------------------------------------------


 

(a)           For Hours of Service after September 30, 2004, actual hours under
3.02-4 shall be credited for all employees.

 

(b)           Prior to October 1, 2004, the following rules shall apply:

 

(1)           For a salaried employee, 45 Hours of Service shall be credited for
each weekly pay period in which a salaried employee has one or more hours under
3.02-4.

 

(2)           For all other employees, actual hours shall be credited.

 

3.03                        Leaves of Absence

 

3.03-1            An employee on leave of absence shall be treated as employed
for all purposes under this plan.

 

3.03-2            Leave of absence under 3.03-1 shall mean the following:

 

(a)           Leave of absence authorized by Employer if the employee returns or
retires within the time prescribed and otherwise fulfills all conditions imposed
by Employer.

 

(b)           Leave of absence in accordance with Employer policies because of
illness or accident, including disability that does not result in retirement, if
the employee returns promptly after recovery.

 

(c)           Periods of military service if the employee returns with
employment rights protected by law.

 

(d)           Periods of leave during which service for eligibility and vesting
must be counted under by the Family and Medical Leave Act of 1993 (FMLA leave).

 

3.03-3            In authorizing leaves of absence, Employer shall treat all
employees who are similarly situated alike as much as possible.

 

3.03-4            If a person on leave fails to meet the conditions of the leave
or fails to return to work when required, the following shall apply:

 

(a)           Employment shall be terminated and accrual of Service shall stop
when the failure occurs if either of the following applies:

 

(1)           The leave is not for military service and the failure is because
of death, disability under 6.05 or retirement.

 

(2)           The leave is FMLA leave.

 

(b)           If (a) does not apply, employment shall be terminated and accrual
of Service shall stop as of the date leave began.

 

8

--------------------------------------------------------------------------------


 

(c)           No previous allocation of contributions shall be changed.

 

3.04                        Break in Service

 

3.04-1            A Break in Service shall be determined as follows:

 

(a)           A Break in Service shall occur when an employee has five
consecutive Break-in-Service Years.

 

(b)           Subject to (c), a Break-in-Service Year is a Service Year in which
an employee who has terminated employment has not more than 500 Hours of
Service.

 

(c)           Regardless of Hours of Service, an employee absent because of
maternity or paternity shall not, because of such absence, have a
Break-in-Service Year until the second plan year following the plan year in
which the absence begins, subject to (e) below.

 

(d)           “Absence because of maternity or paternity” means an absence from
Service because of any of the following:

 

(1)           Pregnancy.

 

(2)           Birth of the employee’s child or care following birth.

 

(3)           Adoption of the employee’s child or care following adoption or
placement for adoption.

 

(e)           Paragraph (c) above shall not apply unless the employee furnishes
timely information satisfactory to the Committee to establish the following:

 

(1)           That the absence was due to maternity or paternity.

 

(2)           The length of the absence.

 

3.04-2            Service shall accumulate continuously until there is a Break
in Service.  If a Break in Service occurs and the employee has later Service,
Service before the Break shall be counted only if the employee has met the
Service requirements for participation before the Break.

 

3.04-3            If an employee has a Break in Service, has later Service and
Service before the Break is counted, the employee shall participate immediately
on resumption of employment as a Qualified Employee.  If Service before the
Break is not counted, the employee shall be treated as newly hired and shall
participate when eligible under 3.01.  In that event, the first day of Service
after rehire shall start a new Employment Year.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4
Compensation; Contributions

 

4.01                        Compensation

 

4.01-1            Compensation means the following subject to 4.01-3 and to the
limits in 4.01-2:

 

(a)           For deductibility under 4.10, compensation means taxable pay
reportable on IRS Form W-2 under Internal Revenue Code section 3401(a),
disregarding limitations based on the nature or location of the employment, plus
elective contributions.

 

(b)           For the annual addition limit under 4.11-2(b), compensation means
compensation under (a) above plus amounts described in (d) below.

 

(c)           For determination of highly compensated employees under 4.08-6,
compensation under (a) above shall be adjusted as follows:

 

(1)           Amounts described in (d) below shall be included.

 

(2)           Amounts realized from the exercise of a nonqualified stock option
or from the lapse of restrictions on restricted property shall be excluded.

 

(d)           For elective contributions under 4.02 and matching contributions
under 4.03, safe harbor contributions under 4.04, profit sharing contributions
under 4.05, transition contributions under 4.06 and the ADP and CP test under
4.08-4, compensation means the amount under (a) above adjusted as follows:

 

(1)           Elective contributions and any amount that is contributed by the
Employer at the election of the participant and is not includible in the
participant’s gross income under the Internal Revenue Code sections 125 or
132(f)(4) shall be included.

 

(2)           Any reimbursements or other expense allowances, fringe benefits,
moving expenses, deferred compensation and welfare benefits shall be excluded.

 

(3)           Only compensation paid with respect to a period while a Qualified
Employee and after satisfying the requirements in 3.01-1(a) shall be included.

 

(4)           Amounts paid on account of termination of employment, such as
severance pay and disability benefits, shall be excluded.

 

10

--------------------------------------------------------------------------------


 

4.01-2            Subject to the provisions of Schedule 1 of Appendix A, except
for determination of the annual addition limit, compensation counted for any
participant for a year shall be limited to $150,000 plus any adjustment
authorized by applicable law.

 

4.01-3            During any leave of absence for military service under
3.03-2(c), compensation shall be imputed at the rate the participant would have
been paid if not absent.  If this amount is not reasonably certain, compensation
shall be based on the participant’s average compensation during the 12 months
immediately before the leave began, or all such months if fewer than 12.

 

4.02                        Elective Contributions

 

4.02-1            For each plan year Employer shall make elective contributions
as follows:

 

(a)           Subject to 4.10, 4.11 and the limits stated below, the
contribution for a participant shall be a percentage of compensation under
4.01-1(d) elected by the participant, and the participant’s compensation for the
year shall be reduced by that amount.

 

(b)           The Committee shall fix the maximum percentage of compensation
that may be elected under (a).  The Committee may fix lower maximums for highly
compensated employees to satisfy the requirements of 4.08.  In the first year of
participation, compensation shall be counted for the part year after
participation starts.

 

(c)           Subject to the provisions of Schedules 3 and 5 of Appendix A, the
maximum elective contribution for any calendar year for any participant shall be
$7,000 plus any cost-of-living adjustment authorized by applicable regulations.

 

4.02-2            The Committee shall establish rules covering the method and
frequency of elections and procedures for starting, stopping and changing the
rate of elective contributions.

 

4.02-3            If an employee’s elective contributions for a plan year would
be more than permitted under 4.02-1(c) (an excess deferral), the following shall
apply:

 

(a)           Any direction for such an excess deferral shall be invalid and the
directed deferral shall not be made.

 

(b)           An excess deferral that occurs, regardless of the restriction in
(a), under all plans maintained by Employer or a statutory affiliate under
2.01-2 shall be a designated excess and shall be distributed to the participant
subject to (e).

 

(c)           Subject to (e) below, if an excess deferral occurs because of
elective deferrals under plans described in (b) above combined with deferrals

 

11

--------------------------------------------------------------------------------


 

under one or more plans not maintained by Employer or a statutory affiliate, the
excess shall be distributed if the following conditions are satisfied:

 

(1)           The participant notifies the Committee of the excess deferral by
March 1 following the close of the year, unless the Committee waives the
deadline.

 

(2)           The notice specifies how much of the excess deferral is to be
withdrawn from this plan.

 

(3)           Other applicable rules of the Committee are followed.

 

(d)           Any withdrawal under (b) or (c) shall be completed by April 15
following the close of the year for which the excess deferral is made.

 

(e)           A participant’s withdrawal under (b) or (c) shall include related
earnings and shall be reduced by the amount of any excess contribution
previously distributed under 4.09-2 for the same plan year.

 

4.02-4            A participant who returns from military leave under 3.03-2(c)
may make elective contributions on account of the period of leave as follows:

 

(a)           Subject to (c), make-up elective contributions must be made during
the contribution make-up period under (b) out of compensation payable during
such make-up period.

 

(b)           The contribution make-up period begins on the date the participant
is reemployed and ends on the earlier of the following:

 

(1)           The fifth anniversary of reemployment.

 

(2)           The last day of a period that is three times the period of
military leave.

 

(c)           To the extent permitted by applicable regulations, make-up
contributions may be made out of funds other than compensation.  Each such
contribution shall be considered made when the participant delivers funds to the
plan equal to the contribution amount.

 

(d)           The participant shall file an election with the Committee
designating the plan year during military leave to which make-up elective
contributions under (a) and (c) relate.

 

(e)           Elective contributions under (a) and (c), plus elective
contributions otherwise made for the plan year for which the make-up
contributions are made, shall not exceed the limits in 4.02-1(c), 4.10 and 4.11
that applied to the plan year for which the additional contribution is made and
4.02-3 shall apply.

 

12

--------------------------------------------------------------------------------


 

4.03                        Matching Contributions

 

4.03-1            For each pay period, Employer shall make matching
contributions as follows, subject to 4.10 and 4.11:

 

(a)           A contribution shall be made in cash for each participant equal to
50 percent of the participant’s matchable elective contributions under (c) below
for the period.

 

(b)           A contribution shall be made in Qualifying Employer Securities for
each participant equal to 25 percent of the Matching Participant’s matchable
elective contributions under (c) below for the period.

 

(1)           The contribution in Qualifying Employer Securities shall be paid
in kind (by deposit of Qualifying Employer Securities) or in cash to be used as
soon as reasonably practicable to purchase Qualifying Employer Securities.

 

(2)           If the Company issues Qualifying Employer Securities to pay
contributions in kind, the shares must be publicly traded on the New York Stock
Exchange.  The number of shares will be determined by the Average Daily
Transaction Share Price under (3).

 

(3)           The Average Daily Transaction Share Price shall be the weighted
average of the share prices for each day’s transactions in Qualifying Employer
Securities for the ESOP Funds as purchased or sold by the Trustee in the open
market for the trading day prior to the day of issuance of shares to the Plan. 
In the event that there are no transactions in the Qualifying Employer
Securities for the ESOP Funds, then the Average Daily Transaction Share Price
shall be the closing price of the shares on the New York Stock Exchange for that
trading day.  If there are no transactions in the stock on that trading day,
then the closing bid price on the New York Stock Exchange for the day of
issuance of shares to the Plan shall be used.

 

(c)           “Matchable elective contributions” are the participant’s elective
contributions other than catch-up contributions under Schedule 5 of Appendix A
up to 6 percent of a participant’s compensation for the period.

 

(d)           A “Matching Participant” is a participant who has matchable
elective contributions for a period as follows:

 

(1)           With respect to matchable elective contributions attributable to
compensation paid before July 1, 2003, all participants are Matching
Participants.

 

(2)           With respect to matchable elective contributions attributable to
compensation paid after June 30, 2003, only participants

 

13

--------------------------------------------------------------------------------


 

who are covered by a collective bargaining agreement that provides for
participation in this Plan are Matching Participants.

 

(3)           No matching contribution under (b) shall be made with respect to
matchable elective contributions attributable to compensation paid on or after
the date a participant ceases to be a Matching Participant.

 

(4)           A matching contribution under (b) shall be made with respect to
matchable elective contributions attributable to compensation paid on or after
the date a participant becomes a Matching Participant.

 

4.03-2            Elective contributions shall be determined after giving effect
to any reductions under 4.09, 4.12 or 10.08.

 

4.03-3            Matching contributions under 4.03-1(b) shall be held in an
ESOP Fund established under the related trust.

 

4.03-4            For each plan year, the Employer shall make an additional
matching contribution with respect to make-up elective contributions made during
that plan year under 4.02-4.

 

(a)           The additional matching contribution shall be determined
separately with respect to each plan year to which a participant’s election
under 4.02-4(d) relates.

 

(b)           The amount of the additional matching contribution with respect to
any plan year during military leave shall equal the amount of matching
contribution that would have been made had the make-up elective contributions
been made during that plan year, reduced by any matching contribution already
allocated for that year.

 

(c)           An additional contribution shall be made each pay period with
respect to a make-up elective contribution made in the pay period and imputed
compensation allocable to that period.

 

4.04                        Safe Harbor Contributions

 

4.04-1            Subject to 4.10 and 4.11, Employer shall make a safe harbor
contribution for each Safe Harbor Participant as follows:

 

(a)           Each Safe Harbor Participant shall receive an allocation equal to
4 percent of the Safe Harbor Participant’s compensation under 4.01-1(d).  For a
new Safe Harbor Participant, only compensation paid while a Safe Harbor
Participant shall be taken into account.

 

14

--------------------------------------------------------------------------------


 

(b)           A Safe Harbor Participant is any Qualified Employee who is not
covered by a collective bargaining agreement and has satisfied the requirements
in 3.01-1(a).

 

(c)           Safe harbor contributions may be made for each payroll period,
quarter or year and shall be allocated as soon as administratively feasible
after the contribution is made.

 

4.04-2            Employer shall make an additional Safe Harbor Contribution as
follows for a Safe Harbor Participant who returns from military leave under
3.03-2(c).

 

(a)           The additional contribution shall be determined separately with
respect to each plan year during which the participant was absent on military
leave.

 

(b)           The additional contribution with respect to a year during any
leave of absence for military leave shall equal the amount of additional
contribution that would have been made on behalf of the Safe Harbor Participant
for the plan year if the compensation imputed under 4.01-3 had been paid during
the leave of absence.

 

(c)           The additional contribution shall be subject to the limits in 4.10
and 4.11 that applied to the plan year for which the additional contribution is
made.

 

4.05                        Profit Sharing Contributions

 

4.05-1            Subject to 4.10 and 4.11, Employer may make a profit sharing
contribution for each Profit Sharing Participant in such amount as may be fixed
by the Company and announced to Profit Sharing Participants.  The contribution
shall be uniform for all Employers in proportion to compensation of Profit
Sharing Participants.

 

4.05-2            Profit sharing contributions shall be allocated as follows:

 

(a)           Allocations shall be in proportion to compensation under 4.01-1(d)
as a Profit Sharing Participant.  For a new Profit Sharing Participant, only
compensation paid while a Profit Sharing Participant shall be taken into
account.

 

(b)           A participant must be employed at the end of the plan year to
receive an allocation unless (c) applies.

 

(c)           The year-end employment requirement in (b) shall be waived for an
otherwise eligible employee who terminates employment during the year because of
death, disability under 6.05-1 or retirement.

 

4.05-3            A Profit Sharing Participant is any participant who is not
covered by a collective bargaining agreement.

 

15

--------------------------------------------------------------------------------


 

4.05-4            Employer shall make an additional Profit Sharing Contribution
as follows for a Profit Sharing Participant who returns from military leave
under 3.03-2(c).

 

(a)           The additional contribution shall be determined separately with
respect to each plan year during which the participant was absent on military
leave.

 

(b)           The additional contribution with respect to a year during any
leave of absence for military leave shall equal the amount of additional
contribution that would have been made on behalf of the Profit Sharing
Participant for the plan year if the compensation imputed under 4.01-3 had been
paid during the leave of absence.

 

(c)           The additional contribution shall be subject to the limits in 4.10
and 4.11 that applied to the plan year for which the additional contribution is
made.

 

4.06                        Transition Contributions

 

4.06-1            Subject to 4.10 and 4.11, Employer may make a Transition
Contribution during the Transition Period for each Transition Participant equal
to the applicable percentage of compensation under 4.06-2.

 

4.06-2            The Transition Contribution shall be a percentage of
compensation under 4.01-1(d) based on the Transition Participant’s age and
service determined as of each September 30 for the succeeding four calendar
quarters from the following table:

 

Years of
Service

 

Age

 

 

21-30

 

31-40

 

41-50

 

51-60

 

61 or older

 

0 – 5

 

1

%

1

%

2

%

3

%

4

%

6-10

 

1

%

2

%

3

%

4

%

4

%

11-20

 

2

%

3

%

4

%

4

%

4

%

21 or more

 

3

%

4

%

4

%

4

%

4

%

 

4.06-3            The Transition Period is a period of 20 consecutive calendar
quarters beginning on October 1, 2003, and ending on September 30, 2008. 
Transition Contributions shall not be made with respect to compensation paid
before or after the Transition Period.

 

4.06-4            A Transition Participant is any Qualified Employee who
satisfies the following:

 

(a)           The individual is not covered by a collective bargaining
agreement.

 

(b)           The individual is actively employed by Employer on June 30, 2003
and remains continuously employed by Employer, subject to (c).

 

16

--------------------------------------------------------------------------------


 

(c)           An employee on leave of absence under 3.03 who returns to work
when required under 3.03-2 shall be treated as actively employed for purposes of
(b).

 

(d)           The individual has satisfied the requirements in 3.01-1(a).

 

4.06-5            In determining eligibility for and the amount of a Transition
Contribution, the following shall apply:

 

(a)           Subject to 4.06-6, no contribution shall be made for any period
during which an employee on leave of absence under 3.03 has no Compensation
under 4.01-1(d).

 

(b)           A participant who terminates and is rehired after September 30,
2003 shall not be eligible to receive a Transition Contribution under 4.06-1
unless 4.06-6 applies.

 

(c)           A participant who ceases to be covered by a collective bargaining
agreement but otherwise meets the requirements to be a Transition Participant
under 4.06-4 shall begin participation in Transition Contributions on the first
Entry Date after meeting the requirement under 3.01-1 or, if later, the date the
individual ceases to be covered by a collective bargaining agreement.

 

4.06-6            Employer shall make an additional Transition Contribution as
follows for a Transition Participant who returns from military leave under
3.03-2(c).

 

(a)           The additional contribution shall be determined separately with
respect to each plan year during which the participant was absent on military
leave.

 

(b)           The additional contribution with respect to a year during any
leave of absence for military leave shall equal the amount of additional
contribution that would have been made on behalf of the Transition Participant
for the plan year if the compensation imputed under 4.01-3 had been paid during
the leave of absence.

 

(c)           The additional contribution shall be subject to the limits in 4.10
and 4.11 that applied to the plan year for which the additional contribution is
made.

 

4.07                        No After-Tax Employee Contributions

 

After-Tax employee contributions shall not be permitted.  Elective contributions
under 4.02 are Employer contributions.

 

17

--------------------------------------------------------------------------------

 

4.08                        Contribution Limits for Highly Compensated Employees

 

4.08-1                                     The provisions of 4.02, 4.03 and 4.04
are intended to satisfy the safe harbor rules of sections 401(k)(12) and
401(m)(11) of the Internal Revenue Code, under which contribution limits for
highly compensated employees are not applicable on account of plan design-based
contributions for non-highly compensated employees and other pertinent factors. 
The provisions of 4.08-2 through 4.08-6 shall apply as follows:

 

(a)                                  The provisions in 4.08-2 through 4.08-6 and
in 4.09 shall be applied separately to participants who are not entitled to
participate in Safe Harbor Contributions under 4.04 for the entire plan year for
any reason other than retirement, death, disability or termination of
employment.

 

(b)                                 4.08-2 through 4.08-6 and 4.09 shall apply
to elective and matching contributions to the extent that the contributions
under 4.02, 4.03 and 4.04 fail to satisfy the safe harbor rules and are not
already subject to testing under (a).

 

4.08-2                                     For each year the plan shall satisfy
the nondiscrimination tests in sections 401(k)(3) and 401(m) of the Internal
Revenue Code in accordance with Treasury Regulation sections 1.401(k)-1 and
1.401(m)-1 and -2.  The following provisions shall be applied in a manner
consistent with the Code and Regulation sections, which are incorporated by this
reference.  The provisions of 4.08-3(g), (h) and (i) interpret and apply the
Code and Regulation sections and shall control with respect to the matters
covered by the provisions.

 

4.08-3                                     For each plan year the Committee
shall determine the actual deferral percentage (ADP) and the contribution
percentage (CP) of the eligible employees who are highly compensated employees
under 4.08-6 and the ADP and CP of the remaining eligible employees as follows:

 

(a)                                  The ADP and CP for the highly compensated
employees or for the nonhighly compensated employees is the average of the
individual deferral or contribution percentages for all eligible employees in
the group.

 

(b)                                 An employee’s individual deferral percentage
is that individual’s elective contributions for the year as a percentage of the
individual’s compensation under (d).  Excess elective deferrals for a nonhighly
compensated employee under a plan maintained by Employer shall be disregarded.

 

(c)                                  An employee’s individual contribution
percentage is that individual’s matching contributions for the year as a
percentage of the individual’s compensation under (d).

 

(d)                                 Compensation for purposes of the ADP and CP
is compensation as defined in 4.01-1(d) while the employee is eligible to
participate.

 

(e)                                  The Committee may, for any year, treat
matching contributions not needed for the CP test as elective contributions for
purposes of the ADP test,

 

18

--------------------------------------------------------------------------------


 

and elective contributions not needed for the ADP test as matching contributions
for purposes of the CP test.  No contributions may be used in both tests.

 

(f)                                    The following shall be aggregated to
determine the ADP and the CP for this provision and for 4.08-4:

 

(1)                                  All plans that are aggregated with this
plan under Internal Revenue Code sections 401(a)(4) and 410(b) (other than for
the average benefit percentage test).

 

(2)                                  All cash and deferred arrangements in which
the same highly compensated employee is eligible to participate.

 

(g)                                 All elective contributions in cash for a
year shall be subject to a single ADP test whether or not the contribution
becomes invested in Qualifying Employer Securities at the direction of the
participant at the time of the contribution or later.  The plan shall not be
disaggregated for ADP testing except for disaggregation of collectively
bargained employees and non-collectively bargained employees in accordance with
Treasury Regulation section 1.410(b)-7(c)(4).

 

(h)                                 Subject to (i) below, the matching
contributions in cash described in 4.03-1(a) shall be disaggregated and tested
separately from the matching contributions in Qualifying Employer Securities
described in 4.03-1(b), whether or not any of the matching contributions
described in 4.03-1(a) become invested in Qualifying Employer Securities at the
direction of the participant at the time of the contribution or later and
whether or not matching contributions in 4.01-1(b) are contributed in kind or in
cash that is used to buy Qualifying Employer Securities.  The amount of the
matching contribution under the ESOP shall be the amount described in 4.03-1(b)
whether or not the value of the Qualifying Employer Securities is the same
amount at the time the securities are deposited in the related trust.

 

(i)                                     The plan shall be disaggregated for CP
testing in accordance with Treasury Regulation section 1.410(b)-7(c)(4).

 

4.08-4                                     Neither the ADP nor the CP of the
highly compensated employees may exceed the greater of the following, as
adjusted in 4.08-5:

 

(a)                                  1.25 times the ADP or CP of the nonhighly
compensated employees for the prior plan year.

 

(b)                                 2 percentage points higher than the ADP or
CP of the nonhighly compensated employees for the prior plan year, up to 2 times
such ADP or CP.

 

4.08-5                                     Subject to Schedule 4 of Appendix A,
the limits in 4.08-3 shall be applied under the following rules:

 

19

--------------------------------------------------------------------------------


 

(a)                                  Subject to the provisions of Schedule 4 of
Appendix A, the limit in 4.08-4(b) shall be adjusted in accordance with Treasury
Regulation section 1.401(m)-2 to avoid duplicate use of the limit for any highly
compensated employee in violation of Code section 401(m)(9).

 

(b)                                 In accordance with applicable regulations,
the Employer may elect to apply the limits in 4.08-4 using the ADP and CP of
nonhighly compensated employees for the current year.  Any such election shall
be made by plan amendment under 9.01.

 

4.08-6                                     “Highly compensated employee” is
defined in section 414(q) of the Internal Revenue Code and related Treasury
regulations.  In determining which employees are highly compensated employees,
the following shall apply:

 

(a)                                  Subject to (b) and (c) below, a highly
compensated employee for a plan year is an employee who has performed services
for Employer during the year or the prior plan year and is one of the following:

 

(1)                                  An owner of 5 percent or more of an
Employer during either year.

 

(2)                                  A person paid over $80,000 for the prior
year who is among the highest paid 20 percent of employees of Employer for such
prior year, aggregating employees of all statutory affiliates under
2.01-2 and excluding employees to the extent provided by applicable regulations.

 

(b)                                 The dollar amounts in (a) above shall be
adjusted in accordance with Treasury regulations for changes in cost of living.

 

(c)                                  Former employees shall be taken into
account in accordance with applicable law.

 

(d)                                 Pay for this purpose shall mean compensation
under 4.01-1(c).

 

4.09                        Actions to Correct Excess Contributions for Highly
Compensated Employees

 

4.09-1                                     If the ADP or CP of the highly
compensated employees would exceed the limits in 4.08-4, the Committee shall
determine the amount of the excess as follows:

 

(a)                                  If the ADP limit is exceeded, the total
amount of excess elective contributions shall be determined by reducing
individual deferral percentages, reducing the highest individual deferral
percentages first, until the ADP does not exceed the limit.

 

(b)                                 If the CP limit is exceeded, the total
amount of excess matching contributions shall be determined by reducing
individual contribution

 

20

--------------------------------------------------------------------------------


 

percentages, reducing the highest individual contribution percentages first,
until the CP does not exceed the limit.

 

4.09-2                                     The total amount of excess elective
contributions or excess matching contributions determined under 4.09-1(a) or (b)
shall be reduced and the reductions shall be allocated among the highly
compensated employees, taking the highest dollar amount of elective
contributions or matching contributions first, as follows:

 

(a)                                  The elective contributions for highly
compensated employees shall be reduced by the amount of the allocated excess
elective contributions.

 

(b)                                 The matching contributions for highly
compensated employees shall be reduced by the allocated excess matching
contributions.

 

4.09-3                                     Reductions shall be made in elective
contributions and matching contributions as follows:

 

(a)                                  Subject to (b) below, any excess amount
shall be distributed, with related earnings, to the highly compensated employee
to whom the reduction applies.  Distribution shall be made during the plan year
after the year to which the excess applies.

 

(b)                                 A distribution under (a) above because of
the ADP test shall be reduced by the amount of any excess deferral previously
distributed under 4.02-3 for the same plan year.

 

(c)                                  Related earnings shall be the earnings on
excess contributions for the plan year of deferral.  The related earnings shall
be determined under applicable regulations.

 

4.10                        Deductibility

 

4.10-1                                     Contributions are conditioned upon
deductibility under section 404 of the Internal Revenue Code.  To the extent a
deduction is disallowed, 10.08 shall apply.

 

4.10-2                                     The aggregate of an Employer’s
contributions, other than elective contributions, for all participating
employees under this plan and all other profit sharing and stock bonus plans
maintained by an Employer covering some or all of the same participants shall
not exceed 25 percent of aggregate compensation under 4.01-1(a) for all the
Employer’s participants.  To the extent the 25 percent limit is exceeded, 10.08
shall apply.

 

4.10-3                                     If contributions would exceed the
limit because of another defined contribution plan, the amount recovered under
10.08 shall be charged in the same order as reductions under 4.12-2.

 

21

--------------------------------------------------------------------------------


 

4.11                        Limit on Annual Additions

 

4.11-1                                     Benefits shall be limited in
accordance with the following rules as provided in Internal Revenue Code section
415 and related regulations.  The following provisions shall be applied in a
manner consistent with the Code and regulations, which are incorporated by this
reference.

 

4.11-2                                     Subject to the provisions of Schedule
2 to Appendix A, no annual addition for any participant shall be more than the
lesser of the following:

 

(a)                                  $30,000 year plus any cost-of-living
adjustment authorized by applicable law.

 

(b)                                 25 percent of the participant’s
compensation, as defined in 4.01-1(b), for the limitation year.

 

4.11-3                                     “Annual addition” means for any
limitation year the sum of elective, matching, Safe Harbor, Profit Sharing and
Transition contributions for the year.  In applying the limitations on annual
additions, all employers that are statutory affiliates as described under
2.01-2, with the adjustment provided in section 415(h) of the Internal Revenue
Code, shall be considered a single employer.

 

4.11-4                                     If Employer maintains one or more
other defined contribution plans at any time, the Employer contributions,
employee contributions, and forfeitures under all such plans shall be combined
for purposes of applying the above limitations.  For the purposes of 4.11-2(a)
only, any contribution to a separate account for post-retirement medical
benefits for a key employee under a funded welfare benefit plan shall be
considered such an annual addition.

 

4.12                        Adjustments to Satisfy Limits

 

4.12-1                                     If an annual addition for a
participant would exceed the limit in 4.11, contributions shall be reduced
pursuant to Treasury Regulation section 1.415-6(b)(6) as necessary to eliminate
the excess, in the following order:

 

(a)                                  Unmatched elective contributions.

 

(b)                                 Matched elective contributions and related
matching contributions.

 

(c)                                  Profit sharing Contributions.

 

(d)                                 Transition Contributions.

 

(e)                                  Safe Harbor Contributions.

 

4.12-2                                     If an annual addition for a
participant would exceed the limit in 4.11 because of any other tax qualified
retirement plan of an Employer, the contributions, and benefits under the plans
shall be reduced as necessary to meet the limit, in the following order:

 

22

--------------------------------------------------------------------------------


 

(a)                                  Unmatched elective contributions under this
plan.

 

(b)                                 Matched elective contributions and related
matching contributions under this plan.

 

(c)                                  Annual additions under any defined
contribution plan, other than this plan.

 

(d)                                 Profit sharing Contributions.

 

(e)                                  Transition Contributions.

 

(f)                                    Safe Harbor Contributions.

 

4.12-3                                     Reductions under 4.12-1 and 4.12-2
shall be subject to the following:

 

(a)                                  If an elective contribution is reduced, the
amount shall be distributed to the participant pursuant to Treasury Regulations
§ 1.415-6(b)(6)(iv) as soon as possible, with related earnings, and the
following shall apply:

 

(1)                                  Consent of the participant or the
participant’s spouse shall not be required.

 

(2)                                  The returned amount shall be disregarded
for the purposes of the ADP test and the CP test.

 

(b)                                 To the extent of any excess remaining after
action under (a), the participant’s allocation of matching contributions shall
be reduced and reallocated to other participants.

 

(c)                                  Any contributions that cannot be
reallocated under (b) because of the annual addition limitation shall be placed
in a suspense account and allocated as soon as possible.  No revaluation
adjustment shall be made in the suspense account for investment results.

 

4.13                        Time of Payment

 

4.13-1                                     Employer shall make payments to the
Trustee to cover all contributions as follows:

 

(a)                                  Subject to (b) and (c), an elective
contribution shall be paid as soon as the amount can reasonably be identified
and separated from Employer’s other assets.  Payment shall in any event be made
within 15 business days after the end of the month in which the participant
would otherwise have received the amount deducted from pay on account of the
elective contribution.

 

23

--------------------------------------------------------------------------------


 

(b)                                 All contributions for a plan year shall be
paid within the regular or extended time for filing Employer’s federal income
tax return for the year.

 

(c)                                  In any event, all elective and matching
contributions for a plan year shall be paid no later than 12 months after the
end of the plan year.

 

4.13-2                                     Any amount that is paid after the end
of the tax year of Employer will be treated as though paid on the last day of
that tax year if both of the following apply:

 

(a)                                  The amount is paid within the time
specified in 4.13-1(b).

 

(b)                                 The amount is designated by Employer as
attributable to that tax year.

 

4.13-3                                     Any amount that is paid after the end
of the plan year will be treated as though paid on the last day of that plan
year if both of the following apply:

 

(a)                                  The amount is paid within the time
specified in 4.13-1(b).

 

(b)                                 The amount is designated by Employer as
attributable to that plan year.

 

ARTICLE 5
Participants’ Accounts; Vesting

 

5.01                        Participants’ Accounts

 

5.01-1                                     The Committee shall furnish each
participant annually a statement showing contributions to date and account
balances.

 

5.01-2                                     The Committee shall keep such
separate accounts for each participant as may be necessary to administer the
plan properly.

 

5.01-3                                     A participant’s accounts shall be
fully vested at all times.

 

5.02                        Valuations and Adjustments

 

5.02-1                                     The assets in the trust shall be
valued and the values allocated as follows:

 

(a)                                  The Trustee shall value the assets of the
trust, including any pooled investment funds, at their fair market values and
report the values to the Committee.

 

(1)                                  Subject to (2), assets shall be valued as
of each regular or special valuation date.

 

24

--------------------------------------------------------------------------------


 

(2)                                  If the Committee adopts rules permitting
daily valuation of investment funds, then assets for which values are not
available each business day shall be valued as frequently as a value is
available, but at least annually.

 

(3)                                  Assets valued under (2) shall be deemed not
to change in value until the next date as of which a valuation under (2) is
available.

 

(b)                                 The Committee shall engage a qualified
independent person who meets the requirements similar to the requirements for an
appraiser in regulations under section 170(a)(1) of the Internal Revenue Code to
value Qualifying Employer Securities that are not publicly traded.

 

(c)                                  The Committee shall allocate the value of
trust assets as of the valuation date as follows:

 

(1)                                  Appropriate adjustments shall be made for
any interim contributions or distributions since the last allocation of trust
asset values.

 

(2)                                  The allocation of values in any pooled
investment funds shall be in proportion to account balances on the valuation
date before adding any allocations or subtracting any withdrawals or other
distributions made as of that date.

 

5.02-2                                     The Committee may call for a special
valuation whenever it finds it desirable to avoid a material distortion in
benefits or otherwise to administer the plan properly.

 

5.03                        Rollovers

 

5.03-1                                     The Committee may approve rollover of
funds from a tax qualified retirement plan or individual retirement account
described in section 408(a) of the Internal Revenue Code (IRA) if all of the
following criteria are met:

 

(a)                                  The individual rolling over the funds is a
Qualified Employee of Employer at the time the rollover is made.

 

(b)                                 The funds come from either of the following:

 

(1)                                  An IRA that holds only amounts rolled over
from one or more eligible rollover distributions from other qualified plans and
related earnings and no after-tax amounts.

 

(2)                                  An eligible rollover distribution from a
qualified plan.

 

(c)                                  The funds are paid to this plan within 60
days after distribution from the other plan or IRA.

 

25

--------------------------------------------------------------------------------


 

(d)                                 The funds do not include any employee
contributions.

 

(e)                                  The funds include no property other than
cash or Qualifying Employer Securities.

 

(f)                                    The Committee finds that the rollover
will not impair the qualified status of this plan.

 

5.03-2                                     A rollover shall be accounted for in
such manner as the Committee shall decide.

 

5.04                        Transfers Between Plans

 

5.04-1                                     The Committee may approve a transfer
from this plan directly into another qualified plan if all of the following
conditions are met:

 

(a)                                  The account is currently distributable
under this plan.

 

(b)                                 The individual involved requests that the
account be distributed directly to the other plan in which the individual may
participate.

 

(c)                                  The plan administrator of the receiving
plan has agreed to accept the funds and has affirmed that the receiving plan is
authorized to accept the transfer.

 

5.04-2                                     The Committee may direct the Trustee
to accept funds transferred directly to this plan from another qualified plan if
all of the following conditions are met:

 

(a)                                  The individual involved has requested the
transfer and is a Qualified Employee of Employer at the time the transfer is
made.

 

(b)                                 The Committee determines that the transfer
will not impair the qualified status of this plan.

 

(c)                                  Subject to (d) below, none of the amount
transferred is subject to any distribution requirement that is inconsistent with
the distribution options in this plan.

 

(d)                                 A transfer that does not satisfy (c) above
may be accepted if it is an elective transfer under Treasury Regulation section
1.411(d)-4 Q&A-3 and the requirements of the regulation are met.

 

(e)                                  None of the amount transferred consists of
after-tax employee contributions.

 

5.04-3                                     An amount received by direct transfer
shall be accounted for in such manner as the Committee shall decide.

 

26

--------------------------------------------------------------------------------


 

5.05                        In-Service Withdrawals

 

5.05-1                                     A participant may withdraw money from
the plan before termination of employment as follows:

 

(a)                                  Before age 70½ - elective contributions to
the extent approved by the Committee because of financial hardship under 5.05-2.

 

(b)                                 After age 70½ - all amounts.

 

5.05-2                                     “Financial hardship” means a
participant’s immediate and heavy financial need that cannot be met from other
reasonably available resources and is caused by one or more of the following:

 

(a)                                  Medical expenses under Internal Revenue
Code section 213(d) of the participant, the spouse or a dependent under Internal
Revenue Code section 152.

 

(b)                                 The cost of tuition and room and board and
related education fees for the next 12 months for post-secondary education of
the participant, the participant’s child or spouse or a dependent under Internal
Revenue Code section 152.

 

(c)                                  The cost of buying the principal residence
of the participant, not including making mortgage payments.

 

(d)                                 The cost of preventing eviction from or
foreclosure on the principal residence of the participant.

 

5.05-3                                     If a participant makes a hardship
withdrawal under 5.05-1, both of the following shall apply:

 

(a)                                  New elective contributions by the
participant shall be suspended for 6 months from receipt of the hardship
withdrawal.

 

(b)                                 The participant’s elective contributions for
the plan year following the year of the hardship withdrawal shall be limited to
amounts determined under 4.02-1(c) minus the participant’s elective
contributions for the year of the hardship withdrawal.

 

5.05-4                                     Withdrawals shall be carried out
under the following rules:

 

(a)                                  The withdrawal date shall be fixed by the
Committee after application by the participant under Committee procedures.

 

(b)                                 If the withdrawal is requested because of
financial hardship, the application shall include a signed statement of the
facts causing financial hardship and any other information required by the
Committee. The Committee

 

27

--------------------------------------------------------------------------------


 

may rely on the signed statement of facts as conclusive evidence of a
participant’s financial need.  No hardship withdrawal shall be granted unless
the participant has elected to receive all dividends on Qualifying Employer
Securities currently available to the participant.

 

(c)                                  The Committee may require a minimum advance
notice, may limit the amount and frequency of withdrawals and may delay payment
of an approved withdrawal to permit a special valuation, to permit liquidation
of necessary assets or for other pertinent reasons.

 

(d)                                 The participant shall specify in the
application which investment fund or funds are to be charged with the withdrawal
if more than one fund is involved.  Absent specification by the participant, the
Committee may reject the application or determine which funds are to be charged.

 

(e)                                  Accounts shall be adjusted as of the last
regular or special valuation date on or before the withdrawal unless the
Committee elects to have a special valuation, which will then control.

 

(f)                                    Withdrawals on account of financial
hardship shall be in cash except to the extent the participant requests
distribution in kind of amounts held in Qualifying Employer Securities.  In that
event, the rules under 8.03-7 shall apply with respect to the portion of the
distribution made in Qualifying Employer Securities.

 

ARTICLE 6
Distribution of Benefits

 

6.01                        Entitlement; Retirement Dates; Participation After
Mandatory Benefit Starting Date

 

6.01-1                                     A participant or beneficiary shall be
entitled to benefits on the participant’s death, disability as defined in 6.05,
retirement, other termination of employment or on reaching the mandatory benefit
starting date under 6.04-2.

 

6.01-2                                     Retirement shall occur on termination
of employment after reaching one of the following dates:

 

(a)                                  Normal retirement date shall be age 65.

 

(b)                                 Deferred retirement date shall be any day
after normal retirement date.

 

6.01-3                                     Commencing benefits under 6.04-2
while still employed shall not constitute retirement and shall not prevent
continued participation in contributions.  Contributions allocated to the
account of a participant after the distribution date under 6.04-2 shall be
distributed as soon as practicable, and in any case not later than the end of
the calendar year after the calendar year that includes the allocation date.

 

28

--------------------------------------------------------------------------------


 

6.01-4                                     If a person entitled to receive
benefits is rehired, the benefit shall not be paid except as provided in 6.04-2.

 

6.02                        Amount and Form of Benefit

 

6.02-1                                     A participant’s benefit shall be the
account balances, determined as follows:

 

(a)                                  The account balances shall be the sum of
the following, subject to (b):

 

(1)                                  The amount realized from liquidation of the
participant’s interest in any separately invested funds.

 

(2)                                  The amount of any other interest valued as
of the last regular or special valuation prior to the distribution.

 

(b)                                 An investment in the Qualifying Employer
Securities Fund shall be valued as follows:

 

(1)                                  If investments in the Qualifying Employer
Securities Fund are accounted for in shares of Qualifying Employer Securities,
an investment in the Qualifying Employer Securities Fund shall be the value of
the shares when distributed plus the amount realized from the liquidation of any
fractional shares, subject to (3).

 

(2)                                  If (1) does not apply, the investment in
the Qualifying Employer Securities Fund shall be valued under (a)(2).

 

(3)                                  If the Qualifying Employer Securities Fund
is not 100 percent invested in Qualifying Employer Securities at the time of the
distribution, the portion of the account that is not invested in Qualifying
Employer Securities shall be valued under (a)(2).

 

6.02-2                                     Benefits shall be paid in a lump sum
in cash subject to 8.03-7.

 

6.02-3                                     If the participant’s accounts are
distributed before the final allocation of contributions is made, a final
payment shall be made to the participant promptly after allocation.

 

6.02-4                                     If a participant or terminated
employee dies, the participant’s accounts, as determined under 6.02-1, shall be
paid as a death benefit to the beneficiary.  Application shall be made under
6.03 and the rules in 6.04-3 shall apply.  If the recipient is the participant’s
surviving spouse, 6.03-2(d) and 6.03-4 shall apply.

 

29

--------------------------------------------------------------------------------


 

6.03                        Application for Benefits; Time of Payment

 

6.03-1                                     A participant or beneficiary eligible
for benefits must apply in writing under 7.04 as follows:

 

(a)                                  Application shall be made on a form
prescribed by the Committee.

 

(b)                                 Application shall be made after receipt of
the explanation in 6.03-2(c) and within 90 days before benefits are to start.

 

6.03-2                                     Subject to 6.04-2 and 6.05-2,
benefits shall be paid under the following rules:

 

(a)                                  Subject to (b), the Committee shall direct
the Trustee to pay benefits as soon as reasonably possible whether or not an
application is filed.

 

(b)                                 A benefit that exceeds $5,000 shall not be
paid until the participant reaches the required beginning date under 6.04-2,
unless the participant consents to an earlier distribution.

 

(c)                                  The Committee may delay payment of benefits
for a reasonable period necessary to process payment but in no event beyond 60
days after the latest of the following:

 

(1)                                  The end of the plan year of retirement.

 

(2)                                  The date the amount is known.

 

(3)                                  The date an application is received.

 

(d)                                 Between 30 and 90 days before benefits
start, the Committee shall give the participant or other eligible recipient an
explanation of the following:

 

(1)                                  The right to defer payment until the
required beginning date under section 6.04-2, if applicable.

 

(2)                                  The right to elect to have a direct
rollover under 6.03-4 if applicable.

 

(3)                                  The applicability of mandatory withholding
if a direct rollover could be elected under 6.03-4 and is not.

 

(4)                                  The applicable rules on rollover and
taxation of the distribution as required by section 402(f) of the Internal
Revenue Code.

 

30

--------------------------------------------------------------------------------


 

(5)                                  The right to defer any benefit election for
at least 30 days.

 

(6)                                  If (b) above applies, an explanation of the
right to defer payment.

 

(e)                                  If the explanations in (d) are given and
the recipient makes the required elections within 30 days, the recipient may
request immediate distribution and waive the balance of the 30-day period.

 

(f)                                    If the amount does not exceed $5,000,
only the information in (d)(2) through (5) is required.

 

6.03-3                                     If the date for payment under 6.04-2
has passed and the Committee has not located the participant or beneficiary, the
Committee shall distribute the benefit into an interest-bearing account in a
financial institution in the name of the participant or beneficiary.  This shall
constitute a lump sum distribution to which regular tax reporting and
withholding requirements shall apply.

 

6.03-4                                     An eligible recipient of an eligible
rollover distribution may elect before a benefit is paid to have the benefit
distributed by a direct rollover into an eligible retirement plan and the
following shall apply:

 

(a)                                  The recipient shall furnish the Committee
sufficient information to identify the eligible retirement plan or IRA and the
fund holder to whom the direct rollover should be paid.

 

(b)                                 “Eligible retirement plan” means an
individual retirement account described in section 408(a) or an individual
retirement annuity described in section 408(b) of the Internal Revenue Code, an
employer-sponsored qualified retirement trust, an annuity plan described in
section 403(a) of the Internal Revenue Code, an eligible deferred compensation
plan described in section 457(b) of the Internal Revenue Code which is
maintained by an eligible employer under section 457(e)(1)(A) and an annuity
contract described in section 403(b) of the Internal Revenue Code.

 

(c)                                  “Eligible rollover distribution” means any
distribution from the plan other than the following:

 

(1)                                  A payment required by the minimum
distribution rules under 6.04.

 

(2)                                  Corrective distributions of ADP and CP test
excess contributions and excess aggregate contributions, and amounts in excess
of the annual addition limit, together with allocable income.

 

(3)                                  Corrective distributions of excess
deferrals together with allocable income.

 

31

--------------------------------------------------------------------------------


 

(4)                                  Any portion of a hardship withdrawal under
5.05-1(a) paid after December 31, 1998, attributable to elective contributions
or to transfers of such contributions.  Any hardship withdrawal paid after
December 31, 2001.

 

(5)                                  Dividends on Qualifying Employer Securities
that are distributed under 8.03.

 

(d)                                 “Eligible recipient” means the participant,
the spouse of a deceased participant and a spouse or former spouse who is an
alternate payee under a qualified domestic relations order.

 

6.04                        Distribution Rules

 

6.04-1                                     Subject to the provisions of Schedule
6 of Appendix A, benefits shall be paid in accordance with the following
overriding rules as provided in Treasury Regulation sections 1.401(a)(9)-1 and
-2.

 

6.04-2                                     Payment to a participant shall be
made no later than the April 1 following the calendar year in which the
participant has reached 70½ and is either a five percent owner under section
416(i) of the Internal Revenue Code or has terminated employment.

 

6.04-3                                     Payment after a participant’s death
shall be made as soon as practicable, and in any case by the end of the fifth
calendar year after the calendar year of death.

 

6.05                        Disability

 

6.05-1                                     A disabled participant is one who as
a result of illness or injury suffers from a condition of mind or body that
permanently prevents full-time employment by Employer.  The Committee shall
determine the existence of disability and may have the participant examined by
and rely on advice from a medical examiner satisfactory to the Committee in
making the determination.

 

6.05-2                                     If the participant notifies the
Committee in writing that benefits after disability would reduce any other
disability benefit, the Committee shall defer payment until the other benefit
stops, subject to 6.04-2.

 

6.06                        Designation of Beneficiary

 

6.06-1                                     Each participant shall file a
designation of beneficiaries with the Committee as follows:

 

(a)                                  The designation shall name a specific
beneficiary or beneficiaries, which may include a trust.  The beneficiaries may
be changed from time to time in accordance with these provisions.

 

32

--------------------------------------------------------------------------------


 

(b)                                 A designation by a married participant of a
beneficiary other than the surviving spouse shall not be effective unless either
of the following applies:

 

(1)                                  The spouse executes a consent in writing
that acknowledges the effect of the designation and is witnessed by a plan
representative or notary public.

 

(2)                                  The consent cannot be obtained because the
spouse cannot be located or because of other circumstances provided by
applicable regulations.

 

(c)                                  A determination in good faith by the
Committee that (b) has been complied with shall be final and binding if the
Committee has exercised proper fiduciary care in making the determination.

 

(d)                                 The designated beneficiary or other
recipient described below shall receive any residual benefit after death of a
participant.

 

6.06-2                                     If the participant’s marital status
changes after the participant has designated a beneficiary, the following shall
apply, subject to any applicable qualified domestic relations order under 10.06:

 

(a)                                  If the participant is married at death but
was unmarried when the designation was made, the designation shall be void
unless the spouse is the beneficiary or the spouse consents to the designation
in the manner prescribed above.

 

(b)                                 If the participant is unmarried at death but
was married when the designation was made, the benefit shall be paid as though
the former spouse had predeceased the participant.

 

(c)                                  If the participant was married when the
designation was made and is married to a different spouse at death, the
designation shall be void unless the new spouse consents to it in the manner
prescribed above.

 

6.06-3                                     If a beneficiary dies after the death
of a participant but before full distribution to the beneficiary, any benefit to
which the beneficiary was entitled shall be paid to the estate of the deceased
beneficiary.

 

6.06-4                                     The following shall apply to any part
of a benefit as to which no valid designation of beneficiary is in effect at
death:

 

(a)                                  Subject to (b) and (c) below, the benefit
shall be paid in the following order of priority:

 

(1)                                  To the participant’s surviving spouse.

 

33

--------------------------------------------------------------------------------


 

(2)                                  To the participant’s surviving children in
equal shares.

 

(3)                                  To the participant’s estate.

 

(b)                                 If a beneficiary designated under (a) above
or under 6.06-1 disclaims a benefit, the benefit shall be paid as though that
beneficiary had predeceased the participant.

 

(c)                                  If a surviving spouse entitled to a benefit
consents after the participant’s death to the participant’s designation of
another beneficiary, the other beneficiary shall be a validly designated
beneficiary as to such benefit.

 

ARTICLE 7
Plan Administration

 

7.01                        Pension Committee

 

7.01-1                                     The plan shall be administered by a
Pension Committee of one or more members of the Board of Directors of the
Company who are appointed by the Board.  The Committee shall have a Chair chosen
from among its members and a secretary who need not be a member.  Minutes shall
be kept of all proceedings of the Committee.  The Committee may act at a meeting
by a majority vote of a quorum present or without a meeting by action recorded
in a memorandum signed by a majority of all members.  A majority of members
shall constitute a quorum.

 

7.01-2                                     Any member of the Committee may
resign on 15 days’ notice to the Company.  The Company may remove any Committee
member without having to show cause.  All vacancies on the Committee shall be
filled as soon as reasonably practicable.  Until a new appointment is made, the
remaining members of the Committee shall have authority to act although less
than a quorum.

 

7.01-3                                     The Trustee shall be given the names
and specimen signatures of the Committee members, the Chair and the secretary. 
The Trustee shall accept and rely on the names and signatures until notified of
a change.

 

7.01-4                                     Documents may be signed for the
Committee by the Chair, the secretary or other person designated by the
Committee.

 

7.02                        Committee Powers and Duties; Reports to Committee

 

7.02-1                                     The Committee shall interpret the
plan and the related trust, shall decide any questions about the rights of
participants and their beneficiaries and in general shall administer the plan
and trust.  Any decision by the Committee shall be final and bind all parties. 
The Committee shall have absolute discretion to carry out its responsibilities.

 

7.02-2                                     The Committee shall be the plan
administrator under federal laws and regulations applicable to plan
administration and shall comply with such laws and regulations.

 

34

--------------------------------------------------------------------------------


 

The president of the Company shall be an agent for service of process on the
plan at the Company’s address.

 

7.02-3                                     The Committee shall keep records of
all relevant data about the rights of all persons under the plan.  The Committee
shall determine eligibility to participate and the time, manner, amount and
recipient of payment of benefits and the Service of any employee and shall
instruct the Trustee on distributions.  Any person having an interest under the
plan may consult the Committee at any reasonable time.

 

7.02-4                                     The Committee may delegate all or
part of its administrative duties to one or more agents and may retain advisors
to assist it.  The Committee may consult with and rely upon the advice of
counsel who may be counsel for an Employer.  The Committee shall appoint any
independent public accountant required for the plan.

 

7.02-5                                     Each Employer shall furnish the
Committee any information reasonably requested by it for plan administration.

 

7.03                        Company and Employer Functions

 

7.03-1                                     Except as provided in 7.03-2, all
Company or Employer functions or responsibilities shall be exercised by the
chief executive officer of the corporation, who may delegate all or any part of
those functions.

 

7.03-2                                     The power to appoint or remove
members of the Committee or to amend or terminate the plan and trust may be
exercised only by the Board of Directors of the Company, except as provided in
7.03-3.

 

7.03-3                                     The chief executive officer of the
Company may amend the plan to make technical, administrative or editorial
changes on advice of counsel to comply with applicable law or to simplify or
clarify the plan.

 

7.03-4                                     The Board of Directors of the Company
or an Employer shall have no administrative or investment authority or
function.  Membership on the Board shall not, by itself, cause a person to be
considered a plan fiduciary.

 

7.04                        Claims Procedure

 

7.04-1                                     Claims for benefits under the plan
shall be governed by these procedures.

 

(a)                                  The Committee shall establish
administrative processes and safeguards to ensure and verify that claims
decisions are made in accordance with the plan and that, where appropriate, plan
provisions have been applied consistently with respect to similarly situated
claimants.

 

(b)                                 Any person claiming a benefit, or requesting
an interpretation, ruling or information, shall present the request in writing
to the chair of the Committee, who will decide the claim.

 

35

--------------------------------------------------------------------------------


 

7.04-2                                     The Committee will respond to a claim
as follows:

 

(a)                                  If the claim that does not involve a
disability determination is wholly or partially denied, the Committee will
notify the claimant of the adverse determination within a reasonable time not
longer than 90 days after the plan received the claim unless special
circumstances require an extension of time.

 

(b)                                 The Committee will notify a claimant in
writing of the need for any extension under (a) before the end of the initial 90
days.

 

(1)                                  Any notice of extension will indicate the
special circumstances requiring the extension and the date by which a decision
is expected.

 

(2)                                  Any extension will be no longer than
another 90 days after the initial period.

 

(c)                                  If the claim involves a disability
determination, the Committee will notify the claimant of the adverse
determination within 45 days after the plan received the claim unless special
circumstances require an extension of time.

 

(1)                                  The Committee will notify a claimant in
writing of the need for an extension, which will be no more than 30 days unless
a second extension is required, which will be no more than an additional 30
days.

 

(2)                                  If an extension of time to decide a
disability claim is required because the claimant failed to supply information
specified in the extension notice, the claimant will have at least 45 days in
which to provide the information and the time for deciding the claim will be
delayed by the number of days until the claimant responds to the request for
additional information or until the date for the claimant to respond has passed,
whichever occurs first.

 

7.04-3                                     The Committee will provide the
claimant with written or electronic notification of any adverse determination on
a claim, including:

 

(a)                                  The specific reason or reasons for the
determination.

 

(b)                                 Reference to the specific plan provisions on
which the determination is based.

 

(c)                                  A description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why it is necessary.

 

(d)                                 A description of the review procedures under
7.04-4 and the applicable time limits.

 

36

--------------------------------------------------------------------------------


 

(e)                                  A statement of the claimant’s right to
bring a legal action under ERISA following any adverse determination on review.

 

7.04-4                                     A claimant may request review of an
adverse determination on a claim as follows:

 

(a)                                  A request to review a claim must be
submitted to the Committee chair in writing no later than the applicable
deadline.

 

(1)                                  For claims that involve a disability
determination, the applicable deadline is 180 days after the claimant receives
notice of the adverse determination.

 

(2)                                  For all other claims, the applicable
deadline is 60 days after the claimant receives notice of the adverse
determination.

 

(b)                                 The claimant may submit written comments,
documents, records and other information relating to the claim.

 

(c)                                  Upon request and at no charge, the claimant
may have copies of any document, record or other information that:

 

(1)                                  was relied on in making the determination;

 

(2)                                  was submitted, considered or generated in
the course of making the determination, whether or not relied on; or

 

(3)                                  demonstrates compliance with the processes
and safeguards under 7.04-1(a).

 

(d)                                 If the appeal is for a claim that involves a
disability determination, the claimant shall be provided the name of any medical
or vocational expert whose advice was obtained in reviewing the initial claim.

 

(e)                                  The Committee’s review shall take into
account all comments, documents, records and other information submitted by the
claimant relating to the claim, whether or not considered in the initial
determination.

 

(f)                                    If the appeal is for a claim that
involves a disability determination, the Committee will not defer to the initial
claim denial.  If the denial was based on a medical judgment, the Committee will
consult a medical professional, such as a doctor, trained in the medical field
involved in judging the disability claim.  The person consulted will not be the
same person consulted in deciding the initial claim.

 

(g)                                 The Committee may, but shall not be required
to, grant the claimant a hearing.

 

37

--------------------------------------------------------------------------------


 

7.04-5                                     The full Committee shall review any
appeal and shall respond as follows:

 

(a)                                  The Committee will notify the claimant of
its determination on review within a reasonable time not longer than 60 days (45
days in the case of a claim involving a disability determination) after the plan
received the request for review unless an extension of time is required for a
hearing or other special circumstances.

 

(b)                                 The Committee will notify a claimant in
writing of the need for any extension before the end of the initial 60 days (45
days in the case of a claim involving a disability determination).

 

(1)                                  Any notice of extension will indicate the
special circumstances requiring the extension and the date by which a decision
is expected.

 

(2)                                  No extension will be longer than another 60
days (45 days in the case of a claim involving a disability determination) after
the initial period.

 

7.04-6                                     The Committee will provide the
claimant with written or electronic notification of its determination on
appeal.  If the determination is adverse, the notice will include:

 

(a)                                  The specific reason or reasons for the
determination.

 

(b)                                 Reference to the specific plan provisions on
which the determination is based.

 

(c)                                  A statement that, upon request and at no
charge, the claimant may have copies of any document, record or other
information under 7.04-4.

 

(d)                                 A summary of the claimant’s right to bring a
civil action under ERISA.

 

7.05                        Expenses

 

7.05-1                                     Members of the Committee shall not be
compensated for services out of the plan assets.  The Committee shall be
reimbursed for all expenses.

 

7.05-2                                     The Company may elect to pay any
administrative fees or expenses and may allocate the cost among the Employers. 
Otherwise the expenses and fees shall be paid from the plan assets.  Expenses
related to a particular account or to an investment fund under 8.02-1 may be
charged directly to that account or fund.

 

38

--------------------------------------------------------------------------------

 

7.06                        Indemnity and Bonding

 

7.06-1                                     The Company shall indemnify and
defend any plan fiduciary who is an officer, director or employee of Employer
from any claim or liability that arises from any action or inaction in
connection with the plan subject to the following rules:

 

(a)                                  Coverage shall be limited to actions taken
in good faith that the fiduciary reasonably believed were not opposed to the
best interest of the plan.

 

(b)                                 Negligence by the fiduciary shall be covered
to the fullest extent permitted by law.

 

(c)                                  Coverage shall be reduced to the extent of
any insurance coverage.

 

7.06-2                                     The Company shall indemnify and
defend any plan fiduciary not covered by 7.06-1 from any claim or liability
arising from any action or inaction based on information or direction from the
Committee or an Employer absent willful misconduct, gross negligence or bad
faith.

 

7.06-3                                     Plan fiduciaries shall be bonded to
the extent required by applicable law for the protection of plan assets.

 

ARTICLE 8
Investment of Trust Funds

 

8.01                        Trust Fund

 

Benefits under this plan shall be funded through a trust established by
agreement between the Company and a Trustee.  The Trustee shall receive the
contributions, hold and invest them and pay benefits.

 

8.02                        Pooled Investment Funds

 

8.02-1                                     Plan assets shall be pooled for
investment in one or more investment funds established by the Committee.  The
Committee shall define objectives for the funds, may establish new funds,
combine two or more funds or change the objectives of an existing fund.

 

8.02-2                                     The Trustee and any investment
manager shall be informed of any Committee action with respect to the investment
funds.  The Committee shall inform all participants about the funds and the
objectives of each.

 

8.02-3                                     Subject to 8.03-3(a)(4), allocation
of the account of each participant among the funds shall be controlled as
follows:

 

(a)                                  A participant shall allocate contributions
among the funds in minimum increments established by the Committee and may elect
to transfer assets between funds.  An allocation once made shall apply to all
future

 

39

--------------------------------------------------------------------------------


 

contributions unless changed by the participant.  If no allocation has been
made, the Committee shall determine the fund or funds into which contributions
shall be deposited.

 

(b)                                 Subject to (d), all allocations and
elections to transfer shall be by written notice to the Committee.  The
Committee shall adopt rules for allocations and transfers, which may restrict
amounts and timing to the extent permitted by law.  Transfers shall be made over
a reasonable period to allow orderly liquidation and reinvestment of the funds.

 

(c)                                  A participant may change the allocations of
assets among funds, including ESOP funds under 8.03-2, as of times established
by the Committee, not less often than quarterly over the plan year.  Assets
shall be transferred automatically whenever the participant changes allocations,
so that existing and future allocations shall be the same.  Transfers shall be
made over a reasonable period to allow orderly liquidation and reinvestment of
the funds

 

(d)                                 The Committee may adopt rules permitting
some or all allocations and elections under 8.02-3 and 4.02 to be made by
telephonic or electronic media.  Completion of an allocation or election in
accordance with such rules shall constitute return of an allocation or election
to the Committee.

 

8.02-4                                     The rights of a participant under
8.02-3 may be exercised by a beneficiary as follows:

 

(a)                                  Subject to (c), the beneficiary must be
currently entitled to receive benefits on account of the death of a participant.

 

(b)                                 If more than one person or entity is
entitled to share the benefit, the Committee may do any of the following:

 

(1)                                  Designate one person or entity to make
decisions controlling the entire account.

 

(2)                                  Divide the account and allocate the
decision-making power over separate portions to separate beneficiaries.

 

(3)                                  Require the beneficiaries to designate one
of themselves or a third person to exercise the power for all of them in such
manner and on such terms as the Committee may prescribe.

 

(c)                                  An alternate payee under a qualified
domestic relations order under 10.06 shall be considered a beneficiary for this
purpose if one of the following applies:

 

(1)                                  The participant has died.

 

40

--------------------------------------------------------------------------------


 

(2)                                  The alternate payee’s interest is held in a
separate account and the Committee elects to allocate to the alternate payee the
power of decision over the account.

 

8.03                        Qualifying Employer Securities

 

8.03-1                                     Up to 100 percent of the assets of
the trust may be invested in Qualifying Employer Securities.  “Qualifying
Employer Securities” means common stock of the Company or other securities
described in section 409(l) of the Internal Revenue Code that are specified in
writing to the Committee by the Company.  Qualifying Employer Securities
transferred to the plan upon termination of a related plan may be retained in
the trust.

 

8.03-2                                     Qualifying Employer Securities shall
be held for participants only in one or more separate investment funds (ESOP
funds) established by the Committee under 8.02-3 and the following shall apply:

 

(a)                                  The Committee shall establish and maintain
one or more ESOP funds.  The ESOP fund shall initially consist of amounts held
in the Company Stock Fund maintained before the ESOP fund was established.

 

(b)                                 Contributions paid in Qualifying Employer
Securities or paid in cash and required to be initially invested in Qualifying
Employer Securities shall be deposited and held in ESOP funds.  Amounts invested
in Qualifying Employer Securities at the direction of participants shall be held
in ESOP funds.

 

(c)                                  Subject to 8.03-3, dividends on Qualifying
Employer Securities shall be reinvested in Qualifying Employer Securities. 
After investment of the dividend, the amount shall be subject to the general
rules of the plan concerning direction of investments by participants.

 

8.03-3                                     Dividends on Qualifying Employer
Securities held in one or more ESOP funds under 8.03-2 shall be distributed to
participants, as follows:

 

(a)                                  The Company may direct the Committee in
writing from time to time that dividends on all Qualifying Employer Securities
shall be distributed to participants, and the following shall apply:

 

(1)                                  The Company may direct that dividends be
paid directly to participants or be paid to participants from the Trust in cash
no later than 90 days after the end of the plan year in which the dividends are
paid to the Trust.  The direction shall apply only to dividends with a record
date after the Committee receives the notice.

 

(2)                                  If dividends are to be paid directly to
participants, the Committee shall provide the Company with information
reasonably requested by the Company for the purpose of identifying recipients
and the amount of dividends to be paid with respect to shares allocated to the
participant’s accounts as of the dividend record date.

 

41

--------------------------------------------------------------------------------


 

(3)                                  If dividends are to be paid to participants
by the Trust, the amount distributed to a participant shall be the amount of
dividends paid on Qualifying Employer Securities allocated to the participant’s
accounts as of the record date for the dividend payment.  Earnings on dividends
shall not be distributed.

 

(4)                                  Dividends shall be invested pending
distribution in the investment fund that is most liquid and least likely to
suffer loss of value unless the Committee or Trustee determines that dividends
shall be held in cash for appropriate administration.  Dividends pending
distribution and related earnings shall not be subject to investment direction
by participants.  After distribution of dividends, earnings on dividends
distributed to a participant shall be invested according to the most recent
investment directions of the participant with respect to contributions unless
the Committee directs the investment of the earnings.

 

(b)                                 Subject to (a) above, a participant may
elect to have dividends distributed to the participant with respect to
Qualifying Employer Securities allocated to the participant as of the record
date for the dividend payment under rules established by the Committee that
shall comply with the following:

 

(1)                                  Participants shall be given a reasonable
opportunity before a dividend is paid or distributed in which to make the
election.

 

(2)                                  Participants shall have a reasonable
opportunity to change a dividend election, at least annually.

 

(3)                                  Any election shall continue to apply with
respect to all subsequent dividends with respect to Qualifying Employer
Securities allocated to the participant’s account, unless the participant
changes the election.

 

(4)                                  If the plan terms governing the manner for
payment or distribution of dividends to participants are modified, the
participant shall be given a reasonable opportunity to make an election under
the new plan terms before the date on which the first dividend that is subject
to the new plan terms is paid or distributed.

 

(5)                                  A participant’s election with respect to
any dividend shall be irrevocable on the day before the date for payment or
distribution of the dividend to participants unless the Committee establishes
and notifies participants of an earlier date.

 

(6)                                  If a participant does not elect
distribution of dividends, the participant will be deemed to have elected to
have dividends invested in Qualifying Employer Securities.

 

42

--------------------------------------------------------------------------------


 

(c)                                  The following shall apply to dividends that
are covered by an election to distribute the dividends:

 

(1)                                  The provisions of 8.03-3(a)(1), (2), (3)
and (4) shall apply.

 

(2)                                  If the Company does not provide directions
under 8.03-3(a)(1), the Trust shall distribute dividends to the participant in
accordance with directions of the Committee.

 

(3)                                  The Committee shall determine the timing
and frequency of the distributions, but distribution shall be completed no later
than 90 days after the end of the plan year in which the dividends are paid to
the Trust.

 

8.03-4                                     Participants may elect to diversify
amounts allocated to their ESOP accounts by instructing the Committee as
follows:

 

(a)                                  Elections shall be allowed in accordance
with the general procedures of the plan for investment directions by
participants, except as provided in (c) below.

 

(b)                                 Elections shall be available to a
participant without regard for age or years of participation.

 

(c)                                  Subject to 8.03-3, a participant may elect
to have all or any portion of the balance of the participant’s ESOP accounts
invested in alternative investment funds under 8.02-3.  An election shall
include the participant’s direction to the Committee to transfer amounts to one
or more other investment funds under the plan for investment.  The plan shall
provide at least three investment options not inconsistent with any applicable
regulations under section 401(a)(28) of the Internal Revenue Code.

 

(d)                                 Elections shall be given effect not less
often than quarterly.

 

8.03-5                                     “ESOP account” means the portion of a
participant’s accounts under the plan that is invested in one or more ESOP funds
identified under 8.03-2 or holding dividends under 8.03.

 

8.03-6                                     The ESOP funds under 8.03-2 shall be
invested primarily in Qualifying Employer Securities.  The funds may hold
incidental amounts of cash or other investments to the extent permitted by
policies and procedures of the Committee.  ESOP funds and ESOP accounts may also
hold amounts for dividend distributions as provided in 8.03-3.  To the extent
that dividends on Qualifying Employer Securities are not designated for
distribution to participants, they shall be reinvested in Qualifying Employer
Securities.

 

8.03-7                                     Amounts held in Qualifying Employer
Securities shall be distributed in whole shares at the election of the
recipient.  Fractional shares shall be distributed in cash.

 

43

--------------------------------------------------------------------------------


 

8.03-8                                     Participants shall be permitted to
direct the exercise of voting rights and responses to tender or exchange offers
on shares of Qualifying Employer Securities allocated to their accounts on any
matter on which shareholders are entitled to vote or in circumstances in which
shareholders are solicited to tender or exchange their shares, as follows:

 

(a)                                  The Company shall provide the Trustee and
the plan participants with all notices and information that the Company provides
to its shareholders in connection with the exercise of their voting, tender or
exchange rights.

 

(b)                                 The Company may solicit participants to
direct the Trustee to give proxies with respect to shares of Qualifying Employer
Securities allocated to the participants’ accounts in the same manner as proxies
are solicited generally from its shareholders, subject to (d).

 

(c)                                  Unless directed to do so by the
participant, voting rights, tender or exchange shall not be exercised on shares
of Qualifying Employer Securities allocated to a participant’s account.

 

(d)                                 The Company shall use best efforts to ensure
that no Employer shall have information about how an individual participant
directed voting or took any particular action with respect to shares allocated
to the participant’s account.

 

ARTICLE 9
Amendment; Termination; Merger

 

9.01                        Amendment

 

9.01-1                                     The Company may amend this plan at
any time by written instrument as follows:

 

(a)                                  No amendment shall revest any of the plan
assets in any Employer or otherwise modify the plan so that it would not be for
the exclusive benefit of eligible employees except as required or permitted by
applicable law and regulations.

 

(b)                                 No amendment shall reduce any participant’s
accrued benefit, or the vested percentage of that accrued benefit, as of the
date the amendment is adopted or is effective, whichever is later.

 

9.01-2                                     Amendments may be made effective
retroactively to the extent permitted by applicable law and regulations.

 

9.02                        Termination

 

9.02-1                                     The Company may terminate this plan
or discontinue contributions at any time.  In the event of any total or partial
termination or discontinuance, the accounts of all affected participants shall
remain fully vested and nonforfeitable.  The Company may request a

 

44

--------------------------------------------------------------------------------


 

ruling from the Internal Revenue Service on the effect of termination on the
qualification of the plan.  The Trustee may decline to distribute the trust fund
until the ruling has been issued.

 

9.02-2                                     Upon termination or discontinuance,
the Company may continue the trust to pay benefits as they mature or liquidate
and distribute the relevant portion of the trust fund as follows:

 

(a)                                  If the Employer does not maintain a
successor defined contribution plan, the assets may be distributed to employees
or transferred to a qualified plan that is not a successor plan.

 

(b)                                 If the Employer maintains a successor
defined contribution plan, the assets may be transferred to the successor plan. 
The assets may not be distributed to employees before termination of employment
except as allowed under 5.05 for in-service withdrawals.

 

(c)                                  The net assets transferred or distributed
shall be allocated by the Committee among participants and beneficiaries in
proportion to their interests.

 

9.03                        Merger

 

If this plan is merged or consolidated with or the assets or liabilities are
transferred to any other plan or trust, the benefit that each participant would
receive if the plan terminated just afterwards shall be at least as much as if
it terminated just before.

 

ARTICLE 10
Miscellaneous Provisions

 

10.01                 Information Furnished

 

10.01-1                              The Committee may accept as correct and
rely on any information furnished by Employer.  The Committee may not demand an
audit, investigation or disclosure of the records of Employer.

 

10.01-2                              The Committee may require satisfactory
proof of age, marital status or other data from a participant or beneficiary. 
The Committee may adjust any benefit if an error in relevant data is discovered.

 

10.02                 Applicable Law

 

This plan shall be construed according to the laws of Washington except as
preempted by federal law.

 

10.03                 Plan Binding on All Parties

 

This plan shall be binding upon the heirs, personal representatives, successors
and assigns of all present and future parties.

 

45

--------------------------------------------------------------------------------


 

10.04                 Not Contract of Employment

 

The plan shall not be a contract of employment between an Employer and any
employee, and no employee may object to amendment or termination of the plan. 
The plan shall not prevent any Employer from discharging any employee at any
time.

 

10.05                 Notices

 

Except as otherwise required or permitted under this plan or applicable law, any
notice or direction under this plan shall be in writing or by electronic means
with written confirmation.  Notices and directions shall be effective when
actually delivered physically or by electronic means or when deposited postpaid
as first-class mail.  Mail shall be directed to the address stated in this plan
or in a statement of adoption or to such other address as a party may specify by
notice to the other parties.  Notice to the Committee shall be sent to the
Company’s address.

 

10.06                 Benefits Not Assignable; Qualified Domestic Relations
Orders

 

10.06-1                              This plan is for the personal protection of
the participants.  No vested or unvested interest of any participant or
beneficiary may be assigned, alienated, seized by legal process, transferred or
subjected to the claims of creditors in any way, except as provided in 10.06-2.

 

10.06-2                              Benefits shall be paid in accordance with a
qualified domestic relations order (QDRO) under section 414(p) of the Internal
Revenue Code pursuant to procedures established by the Committee.  A benefit may
be paid to an alternate payee at the earliest time permitted by the QDRO whether
or not the participant has terminated employment.

 

10.07                 Nondiscrimination

 

The Company, each Employer and the Committee shall to the fullest extent
possible treat all persons who may be similarly situated alike under this plan.

 

10.08                 Nonreversion of Assets

 

10.08-1                              Subject to the following paragraphs, no
part of the contributions or the principal or income of this plan shall be paid
to or revested in an Employer or be used other than for the exclusive benefit of
the participants and their beneficiaries.

 

10.08-2                              A contribution may be returned to an
Employer to the extent that either of the following applies:

 

(a)                                  The contribution was made by mistake of
fact.

 

(b)                                 A deduction for the contribution under
4.10-1 is disallowed.

 

10.08-3                              Return of contributions under 10.08-2 shall
be subject to the following:

 

46

--------------------------------------------------------------------------------


 

(a)                                  Any return must occur within one year of
the mistaken payment or disallowance of the deduction.

 

(b)                                 The returnable amount shall be reduced by a
pro rata share of any investment losses attributable to the contribution and by
any amounts that cannot be charged under (c) below.

 

(c)                                  The amounts returned shall be charged to
participants’ accounts in the same proportion as the accounts were credited with
the contribution.  No participant’s account shall be charged more than it was
previously credited.

 

(d)                                 If an elective contribution is reduced,
Employer shall promptly pay the amount to the participant as additional
compensation.

 

10.08-4                              If a mistaken contribution cannot be
returned because of the one-year limit in 10.08-3(a), the amount shall be placed
in a suspense account in the plan to the credit of Employer and applied as soon
as practicable to pay plan expenses or future contributions.

 

ARTICLE 11
Special Top-Heavy Plan Rules

 

11.01                 Application of Rules

 

11.01-1                              In order to avoid having the plan be or
become top-heavy, the Committee may reduce elective contributions and related
matching contributions made at any time during the plan year for key employees.

 

11.01-2                              If the plan becomes top-heavy, the rules in
this Article shall apply and shall control over any other provisions with which
they conflict.

 

11.01-3                              The rules in Schedule 7 of Appendix A shall
supersede any inconsistent provision in this Article.

 

11.02                 Determination of Top-Heavy Status

 

11.02-1                              The plan shall be top-heavy for a plan year
if, as of the determination date, the plan’s top-heavy percentage for the year
exceeds 60 percent.  The top-heavy percentage is the present value of accrued
benefits of all key employees as a percentage of the present value of accrued
benefits of all key and non-key employees other than the following:

 

(a)                                  Former key employees.

 

(b)                                 Former employees who have performed no
services for Employer during the one-year period ending on the determination
date.

 

11.02-2                              The determination date shall be the last
day of the preceding plan year.

 

47

--------------------------------------------------------------------------------


 

11.02-3                              “Key employee” and “non-key employee” are
defined in section 416(i) of the Internal Revenue Code.

 

11.02-4                              The following plans of Employers and
affiliates shall be considered as one plan for determining top-heaviness:

 

(a)                                  Any plan in which a key employee
participates.

 

(b)                                 Any plan that must be considered in order
for a plan in (a) to meet the minimum coverage requirements for qualification
under Internal Revenue Code sections 401(a)(4) and 410.

 

11.02-5                              For purposes of 11.02-1, the present value
of a participant’s accrued benefit shall be the sum of the account balances as
of the determination date, subject to the following:

 

(a)                                  Any later Employer contributions allocated
as of that date shall be excluded.

 

(b)                                 Rollovers and transfers shall be included or
excluded as provided in 11.02-6 and 11.02-7.

 

11.02-6                              Except as provided below, distributions and
transfers made within the plan year ending on the determination date and
distributions in the four preceding plan years for any reason other than
separation from service, death or disability, shall be added back to the present
value of accrued benefits as of the determination date unless already counted. 
A transfer out of this plan, or a distribution that is rolled over, shall not be
added back if either of the following applies:

 

(a)                                  It goes to a plan maintained by Employer or
an affiliate.

 

(b)                                 It is not initiated by the employee.

 

11.02-7                              A rollover or transfer shall be included
only if one of the following applies:

 

(a)                                  It comes from a plan maintained by Employer
or a statutory affiliate under 2.01-2.

 

(b)                                 It is not initiated by the employee.

 

11.03                 Top-Heavy Plan Restrictions

 

11.03-1                              The following provisions shall apply
effective the first plan year for which the plan is top-heavy and shall continue
in effect even if the plan ceases to be top-heavy.

 

48

--------------------------------------------------------------------------------


 

11.03-2                              Each participant who is a non-key employee
employed at the end of the year shall receive a minimum Employer contribution
regardless of the participant’s Hours of Service for the year, or whether or not
the participant has elective contributions during the year.

 

(a)                                  The minimum contribution (excluding
elective contributions) for a non-key employee shall be the lesser of the
following:

 

(1)                                  The largest combined elective and other
Employer contribution, expressed as a percentage of compensation as defined in
4.01-1(d), for any key employee for the year.

 

(2)                                  3 percent of such compensation.

 

(b)                                 Matching contributions under 4.03, Safe
Harbor Contributions under 4.04, Profit Sharing Contributions under 4.05 and
Transition Contributions under 4.06 for any non-key employee shall reduce the
minimum contribution required for that employee.

 

Company

CASCADE NATURAL GAS CORPORATION

 

 

 

 

 

 

 

By

 /s/ Brian Matsuyama

 

 

Brian Matsuyama, Chairman & CEO

 

 

 

 

Date signed: December 17, 2002

 

PLAN AMENDMENT 1 EXECUTED AS FOLLOWS IS EFFECTIVE ON JULY 1, 2003:

 

 

CASCADE NATURAL GAS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brian Matsuyama

 

 

Brian Matsuyama, Chairman and CEO

 

 

 

 

Date signed: June 30, 2003

 

49

--------------------------------------------------------------------------------


 

AMENDMENT 2 EXECUTED AS FOLLOWS IS EFFECTIVE AS PROVIDED IN THE AMENDMENT:

 

Company

CASCADE NATURAL GAS CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Brian Matsuyama

 

 

Brian Matsuyama, President and CEO

 

 

 

 

Date signed: September 29, 2003

 

AMENDMENT NO. 3 EXECUTED AS FOLLOWS IS EFFECTIVE AS PROVIDED IN THE AMENDMENT:

 

Company

CASCADE NATURAL GAS CORPORATION

 

 

 

 

 

 

 

By:

 /s/ W. Brian Matsuyama

 

 

W. Brian Matsuyama, President and CEO

 

 

 

 

Date signed: September 29, 2004

 

50

--------------------------------------------------------------------------------


 

APPENDIX A

TO THE

CASCADE NATURAL GAS CORPORATION

EMPLOYEE RETIREMENT SAVINGS PLAN

 

This Appendix A sets forth the terms of IRS model amendments adopted in
Amendment One to the 2002 restatement to comply with changes enacted under
EGTRRA.  The terms of this Appendix A supersede any conflicting provision in the
body of the plan document.  Appendix A consists of seven schedules.

 

2002 RESTATEMENT

 

SCHEDULE 1

 

In order to incorporate the IRS-approved model amendment increasing the
compensation limit, the following model amendment provided by IRS Notice 2001-57
is incorporated into the Plan:

 

The annual compensation of each participant taken into account in determining
allocations for any plan year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code.  Annual compensation means compensation
during the plan year or such other consecutive 12-month period over which
compensation is otherwise determined under the plan (the determination period).

 

The cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

 

51

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

In order to incorporate the IRS-approved model amendment for maximum annual
additions, the following model amendment provided by IRS Notice 2001-57 is
incorporated into the Plan:

 

Maximum annual addition.  Except to the extent permitted under section 414(v) of
the Code, if applicable, the annual addition that may be contributed or
allocated to a participant’s account under the plan for any limitation year
shall not exceed the lesser of:

 

(a) $40,000, as adjusted for increases in the cost-of-living under section
415(d) of the Code, or

 

(b) 100 percent of the participant’s compensation, within the meaning of section
415(c)(3) of the Code, for the limitation year.

 

The compensation limit referred to in (b) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of
section 401(h) or section 419A(f)(2) of the Code) which is otherwise treated as
an annual addition.

 

52

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

In order to incorporate the IRS-approved model amendment for elective deferrals
— contribution limitation, the following model amendment provided by IRS Notice
2001-57 is incorporated into the Plan:

 

No participant shall be permitted to have elective deferrals made under this
plan, or any other qualified plan maintained by employer during any taxable
year, in excess of the dollar limitation contained in section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under Schedule 5
of this Appendix and section 414(v) of the Code, if applicable.

 

53

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

In order to incorporate the IRS-approved model amendment repealing the multiple
use test, the following model amendment provided by IRS Notice 2001-57 is
incorporated into the Plan:

 

The multiple use test described in Treasury Regulation section 1.401(m)-2 and
sections 4.05-4 (for periods before October 1, 2003) and 4.08-5 (for periods
after September 30, 2003) of the Plan shall not apply for plan years beginning
after December 31, 2001.

 

54

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

In order to incorporate the IRS-approved model amendment for catch-up
contributions, the following model amendment provided by IRS Notice 2001-57 is
incorporated into the Plan:

 

All employees who are eligible to make elective deferrals under this plan and
who have attained age 50 before the close of the plan year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, section 414(v) of the Code.  Such catch-up contributions shall not be taken
into account for purposes of the provisions of the plan implementing the
required limitations of sections 402(g) and 415 of the Code.  The plan shall not
be treated as failing to satisfy the provisions of the plan implementing the
requirements of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
This provision shall apply to contributions after December 31, 2001.

 

55

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

In order to incorporate the IRS-approved model amendment to implement
application of the 2002 final regulations on minimum distributions, the
following model amendment provided by IRS Revenue Procedure 2002-29 is
incorporated into the Plan:

 

Section 1. General Rules

 

1.1  Effective Date.  The provisions of this Schedule 6 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

 

1.2  Precedence.  The requirements of this Schedule 6 will take precedence over
any inconsistent provisions of the plan.

 

1.3  Requirements of Treasury Regulations Incorporated.  All distributions
required under this article will be determined and made in accordance with the
Treasury regulations under section 401(a)(9) of the Internal Revenue Code.

 

1.4  TEFRA Section 242(b)(2) Elections.  Notwithstanding the other provisions of
this article, distributions may be made under a designation made before January
1, 1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the plan that relate to section
242(b)(2) of TEFRA.

 

Section 2. Time and Manner of Distribution.

 

2.1  Required Beginning Date.  The participant’s entire interest will be
distributed, or begin to be distributed, to the participant no later than the
participant’s required beginning date.

 

2.2  Death of Participant Before Distributions Begin.  If the participant dies
before distributions begin, the participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(a)  If the participant’s surviving spouse is the participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
participant died, or by December 31 of the calendar year in which the
participant would have attained age 70½, if later.

 

(b)  If the participant’s surviving spouse is not the participant’s sole
designated beneficiary, or if there is no designated beneficiary as of September
30 of the year following the year of the participant’s death, the participant’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the participant’s death.

 

56

--------------------------------------------------------------------------------


 

(c)  If the participant’s surviving spouse is the participant’s sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the surviving spouse were the participant.

 

For purposes of this section 2.2 and section 4, unless section 2.2(c) applies,
distributions are considered to begin on the participant’s required beginning
date. If section 2.2(c) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the participant before the participant’s required
beginning date (or to the participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

2.3  Forms of Distribution.  Unless the participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with sections 3 and 4 of this
Schedule 6. If the participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of section 401(a)(9) of the Code and
the Treasury regulations.

 

Section 3. Required Minimum Distributions During Participant’s Lifetime.

 

3.1  Amount of Required Minimum Distribution For Each Distribution Calendar
Year.  During the participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(a)  the quotient obtained by dividing the participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the participant’s age as of the
participant’s birthday in the distribution calendar year; or

 

(b)  if the participant’s sole designated beneficiary for the distribution
calendar year is the participant’s spouse, the quotient obtained by dividing the
participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
participant’s and spouse’s attained ages as of the participant’s and spouse’s
birthdays in the distribution calendar year.

 

3.2  Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the participant’s date of
death

 

57

--------------------------------------------------------------------------------


 

Section 4. Required Minimum Distributions After Participant’s Death.

 

4.1  Death On or After Date Distributions Begin.

 

(a)  Participant Survived by Designated Beneficiary. If the participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the participant’s death is the quotient obtained by dividing
the participant’s account balance by the longer of the remaining life expectancy
of the participant or the remaining life expectancy of the participant’s
designated beneficiary, determined as follows:

 

(1)  The participant’s remaining life expectancy is calculated using the age of
the participant in the year of death, reduced by one for each subsequent year.

 

(2)  If the participant’s surviving spouse is the participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3)  If the participant’s surviving spouse is not the participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the participant’s death, reduced by one for each subsequent year.

 

(b)  No Designated Beneficiary. If the participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
participant’s death is the quotient obtained by dividing the participant’s
account balance by the participant’s remaining life expectancy calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.

 

4.2  Death Before Date Distributions Begin.

 

(a)  Participant Survived by Designated Beneficiary. Except as provided in
section 4.2(d), if the participant dies before the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the participant’s death is
the quotient obtained by dividing the participant’s account balance by the
remaining life expectancy of the participant’s designated beneficiary,
determined as provided in section 4.1.

 

58

--------------------------------------------------------------------------------


 

(b)  No Designated Beneficiary. If the participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the participant’s death, distribution of the
participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the participant’s death.

 

(c)  Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the participant dies before the date distributions begin,
the participant’s surviving spouse is the participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 2.2(a), this section 4.2 will apply
as if the surviving spouse were the participant.

 

(d)  If the participant dies before distributions begin and there is a
designated beneficiary who is not the participant’s spouse, the participant’s
entire interest will be distributed to the designated beneficiary by December 31
of the calendar year containing the fifth anniversary of the participant’s
death.  If the participant’s surviving spouse is the participant’s sole
designated beneficiary and the surviving spouse dies after the participant but
before distributions to either the participant or the surviving spouse begin,
this section 4.2(d) will apply as if the surviving spouse were the participant.

 

Section 5. Definitions.

 

5.1  Designated beneficiary.  The individual who is designated as the
beneficiary under section 6.06 of the plan and is the designated beneficiary
under section 401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

 

5.2  Distribution calendar year.  A calendar year for which a minimum
distribution is required. For distributions beginning before the participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the participant’s required beginning
date. For distributions beginning after the participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 2.2. The required minimum distribution for the
participant’s first distribution calendar year will be made on or before the
participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

5.3  Life expectancy.  Life expectancy as computed by use of the Single Life
Table in section 1.401(a)(9)-9 of the Treasury regulations.

 

5.4  Participant’s account balance.  The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance

 

59

--------------------------------------------------------------------------------


 

for the valuation calendar year includes any amounts rolled over or transferred
to the plan either in the valuation calendar year or in the distribution
calendar year if distributed or transferred in the valuation calendar year.

 

5.5  Required beginning date.  The date specified in section 6.04-2 of the plan.

 

60

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

In order to incorporate the IRS-approved model amendment top-heavy rules, the
following model amendment provided by IRS Notice 2001-57 is incorporated into
the Plan:

 

1.                                       Determination of top-heavy status.

 

1.1                                 Key employee.  Key employee means any
employee or former employee (including any deceased employee) who at any time
during the plan year that includes the determination date was an officer of the
employer having annual compensation greater than $130,000 (as adjusted under
section 416(i)(1) of the Code for plan years beginning after December 31, 2002),
a 5-percent owner of the employer, or a 1-percent owner of the employer having
annual compensation of more than $150,000.  For this purpose, annual
compensation means compensation within the meaning of section 415(c)(3) of the
Code.  The determination of who is a key employee will be made in accordance
with section 416(i)(1) of the Code and the applicable regulations and other
guidance of general applicability issued thereunder.

 

1.2                                 Determination of present values and
amounts.  This section 1.2 shall apply for purposes of determining the present
values of accrued benefits and the amounts of account balances of employees as
of the determination date.

 

1.2.1                        Distributions during year ending on the
determination date.  The present values of accrued benefits and the amounts of
account balances of an employee as of the determination date shall be increased
by the distributions made with respect to the employee under the plan and any
plan aggregated with the plan under section 416(g)(2) of the Code during the
1-year period ending on the determination date.  The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the plan under section
416(g)(2)(A)(i) of the Code.  In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”

 

1.2.2                        Employees not performing services during year
ending on the determination date.  The accrued benefits and accounts of any
individual who has not performed services for the employer during the 1-year
period ending on the determination date shall not be taken into account.

 

2.                                       Minimum benefits.  Employer matching
contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of section 416(c)(2) of the Code and the plan. 
Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching

 

61

--------------------------------------------------------------------------------


 

contributions for purposes of the actual contribution percentage test and other
requirements of section 401(m) of the Code.

 

62

--------------------------------------------------------------------------------

 
